Exhibit 10.1

Execution Version

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE WITH RESPECT
TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN
THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS
OF THE BANKRUPTCY CODE. NOTHING CONTAINED IN THIS RESTRUCTURING SUPPORT
AGREEMENT SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF
THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON
ANY OF THE PARTIES HERETO.

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto in accordance with Section 17.02, this “Agreement”) is made and
entered into as of March 16, 2018 (the “Execution Date”), by and among the
following parties, each in the capacity set forth on its signature page to this
Agreement (each of the following described in sub-clauses (i) through (iii) of
this preamble, collectively, the “Parties”):1

 

  i. iHeartMedia, Inc., a corporation incorporated under the Laws of Delaware
(“iHeart”) and each of its respective direct and indirect wholly-owned
subsidiaries that have executed and delivered counterpart signature pages to
this Agreement to counsel to the Consenting Stakeholders (the entities in this
clause (i), collectively, the “Company Parties”);

 

  ii. the undersigned holders of, or nominees, investment advisors, sub-advisors
or managers of funds or accounts that hold Term Loan Credit Facility Claims, PGN
Claims, Legacy Notes Claims, and/or 2021 Notes Claims that have executed and
delivered counterpart signature pages to this Agreement to counsel to the
Company Parties (who shall promptly provide copies of such signature pages (with
the Company Claims/Interests redacted) to counsel to the other Consenting
Stakeholders) (the entities in this clause (ii), collectively, the “Consenting
Creditors”); and

 

  iii. the undersigned holders of, or nominees, investment advisors,
sub-advisors or managers of funds or accounts that hold Equity Interests that
have executed and delivered counterpart signature pages to this Agreement to
counsel to the Company Parties (who shall promptly provide copies of such
signature pages to counsel to the other Consenting Stakeholders) (the entities
in this clause (iii), collectively, the “Consenting Sponsors,” and together with
the Consenting Creditors, the “Consenting Stakeholders”).

 

1  Capitalized terms used but not defined in the preamble and recitals to this
Agreement have the meanings ascribed to them in Section 1.



--------------------------------------------------------------------------------

RECITALS

WHEREAS, the Company Parties and the Consenting Stakeholders have in good faith
and at arms’ length negotiated or been apprised of certain restructuring and
recapitalization transactions with respect to the Company Parties’ capital
structure on the terms set forth in this Agreement and as specified in the term
sheet attached as Exhibit A hereto (the “Restructuring Term Sheet” and, such
transactions as described in this Agreement and the Restructuring Term Sheet,
the “Restructuring Transactions”);

WHEREAS, the Company Parties intend to implement the Restructuring Transactions
by commencing voluntary cases under chapter 11 of the Bankruptcy Code in the
Bankruptcy Court (the cases commenced, the “Chapter 11 Cases”); and

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring Transactions on the terms and conditions set forth in this
Agreement and the Restructuring Term Sheet.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

AGREEMENT

Section 1. Definitions and Interpretation.

1.01. Definitions. The following terms shall have the following definitions:

“2019 PGNs” means the 9.000% Priority Guarantee Notes due 2019 issued by
iHeartCommunications, Inc.

“2019 PGN Claims” means any Claim on account of the 2019 PGNs.

“2021 Noteholder Group” means that ad hoc group of holders of 2021 Notes Claims
represented by the 2021 Noteholder Group Representatives.

“2021 Noteholder Group Representatives” means Gibson, Dunn & Crutcher LLP and
GLC Advisors & Co.

“2021 Notes” means the 14.000% senior notes due 2021, issued by
iHeartCommunications, Inc.

“2021 Notes Claim” means any Claim on account of the 2021 Notes.

“Affiliate” shall have the meaning set forth in section 101(2) of the Bankruptcy
Code.

“Agent” means any facility agent or collateral agent under the Term Loan Credit
Facility, including any successors thereto.

 

2



--------------------------------------------------------------------------------

“Agents/Trustees” means, collectively, all of the Agents and Trustees.

“Agreement” has the meaning set forth in the preamble to this Agreement and, for
the avoidance of doubt, includes all the exhibits, annexes, and schedules hereto
in accordance with Section 17.02 (including the Restructuring Term Sheet).

“Agreement Effective Date” means the date on which the conditions set forth in
Section 2 have been satisfied or waived by the appropriate Party or Parties in
accordance with this Agreement.

“Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party
(except where a provision of this Agreement survives the Termination Date
according to Section 17.19, in which case such provision shall remain in effect
to the extent set forth in Section 17.19).

“Alternative Restructuring Proposal” means any inquiry, proposal, offer, bid,
term sheet, or discussion with respect to a new money investment, restructuring,
reorganization, merger, amalgamation, acquisition, consolidation, dissolution,
debt investment, equity investment, liquidation, tender offer, recapitalization,
plan of reorganization, share exchange, business combination, sale, or similar
transaction involving any one or more Company Parties or the debt, equity, or
other interests in any one or more Company Parties that is an alternative to one
or more of the Restructuring Transactions identified in the Restructuring Term
Sheet.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532, as amended.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York.

“Causes of Action” means any action, Claim, cause of action, controversy,
demand, right, action, Lien, indemnity, Equity Interest, guaranty, suit,
obligation, liability, damage, judgment, account, defense, offset, power,
privilege, license, and franchise of any kind or character whatsoever, whether
known, unknown, contingent or noncontingent, matured or unmatured, suspected or
unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertable directly or derivatively, in contract or in tort, in law
or in equity, or pursuant to any other theory of law.

“CCOH” means Clear Channel Outdoor Holdings, Inc., a corporation incorporated
under the laws of Delaware.

“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

 

3



--------------------------------------------------------------------------------

“Claim” means (a) a right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured and calculated
together with all applicable accrued interest, fees and commission due, owing or
incurred from time to time by any Company Party or an applicable obligor or
security provider or (b) a right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured, or unsecured. For the avoidance of
doubt, the definition of claim as defined in this Agreement is no less broad
than the definition of claim as defined in section 101(5) of the Bankruptcy
Code.

“Company Claims/Interests” means, collectively, all Claims against, and Equity
Interests in, a Company Party, including the Term Loan Credit Facility Claims,
the PGN Claims, the Legacy Notes Claims, the 2021 Notes Claims, and the Equity
Interests.

“Company Parties” has the meaning set forth in the preamble to this Agreement.

“Confidentiality Agreement” means an executed confidentiality agreement,
including with respect to the issuance of a “cleansing letter” or other public
disclosure of material non-public information agreement, in connection with any
proposed Restructuring Transactions.

“Confirmation Order” means an order by the Bankruptcy Court confirming the Plan.

“Consenting 2021 Noteholders” means Consenting Stakeholders holding 2021 Notes
Claims.

“Consenting Creditors” has the meaning set forth in the preamble to this
Agreement.

“Consenting Senior Creditors” means Consenting Creditors holding Term Loan
Credit Facility Claims or PGN Claims, including any Affiliate of any Consenting
Sponsor to the extent it holds any Term Loan Credit Facility Claims or PGN
Claims.

“Consenting Sponsors” has the meaning set forth in the preamble to this
Agreement.

“Consenting Stakeholders” has the meaning set forth in the preamble to this
Agreement.

“Consenting Term Loan/PGN Group Creditors” means the Consenting Stakeholders
that are part of the Term Loan/PGN Group.

“Consistent Alternative Proposal” means an Alternative Restructuring Proposal
from or with any Entity that is approved by both the Company Parties and the
Required Consenting Senior Creditors and that (a) provides distributions to each
holder of a Junior Debt Claim of a value no less than its pro rata share of the
Junior Debt Alternative Proposal Distribution Value (which condition may be
waived by the Required Consenting 2021 Noteholders), (b) provides distributions
to each holder of Equity Interests of a value no less than its pro rata share of
the Equity Interest Alternative Proposal Distribution Value (which condition may
be waived by the Consenting Sponsors), (c) does not impair the releases to be
provided to the 2021 Notes Claims

 

4



--------------------------------------------------------------------------------

or the Equity Interests specified in the Agreement or the Restructuring Term
Sheet, and (d) treats holders of Claims in classes comprised of Term Loan Credit
Facility Claims and/or PGN Claims in compliance with applicable Law, including
Section 1123(a)(4) of the Bankruptcy Code; provided, however, that in no event
shall the value of distributions to any holder of a Term Loan Credit Facility
Claim or a PGN Claim under a Consistent Alternative Proposal exceed the full
amount of such holder’s Term Loan Credit Facility Claim or PGN Claim and any
other amounts (including interest on such claims) to which such holder is
entitled under applicable Law.

“Definitive Documents” means the documents set forth in Section 3.01.

“Disclosure Statement” a disclosure statement, including any exhibits,
appendices, related documents, ballots, and procedures related to the
solicitation of votes to accept or reject the Plan, in each case, as amended,
supplemented, or otherwise modified from time to time in accordance with the
terms hereof, and that is prepared and distributed in accordance with, among
other things, sections 1125, 1126(b), and 1145 of the Bankruptcy Code, Rule 3018
of the Federal Rules of Bankruptcy Procedure, and other applicable law.

“Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy
Code.

“Equity Interest Alternative Proposal Distribution Value” means the value of
1.0% of the total equity value to be calculated as follows: (a) the total
enterprise value of Reorganized iHeart on the effective date of any Alternative
Restructuring Proposal, minus (b) $5,750 million, minus (c) the amount that
would have been outstanding under the New ABL Facility (as defined in the
Restructuring Term Sheet) as of the Restructuring Effective Date, plus (d) the
cash or property given to any Company Party in exchange (at fair market value)
for equity issued by any reorganized Company Party pursuant to such Alternative
Restructuring Proposal, plus (e) cash in excess of the balance needed to support
business operations that is on hand after excluding any cash payments required
to be made in connection with such Alternative Restructuring Proposal; it being
understood that such percentage will be subject to dilution from any management
incentive plan(s) and equity issued pursuant to clause (d) above.

“Equity Interests” means, collectively, the shares (or any class thereof),
common stock, preferred stock, limited liability company interests, and any
other equity, ownership, or profits interests of iHeartMedia, Inc., and options,
warrants, rights, or other securities or agreements to acquire or subscribe for,
or which are convertible into the shares (or any class thereof) of, common
stock, preferred stock, limited liability company interests, or other equity,
ownership, or profits interests of iHeartMedia, Inc. (in each case whether or
not arising under or in connection with any employment agreement).

“Execution Date” has the meaning set forth in the preamble to this Agreement.

“Financing Order” means any order entered in the Chapter 11 Cases authorizing
the use of debtor in possession financing or cash collateral (whether interim or
final) or providing adequate protection in respect of Term Loan Credit Facility
Claims and/or PGN Claims.

“First Day Pleadings” means the first-day pleadings that the Company Parties
determine are necessary or desirable to file.

 

5



--------------------------------------------------------------------------------

“Junior Debt Alternative Proposal Distribution Value” means (a) $200 million
plus (b) the value of 5.0% of the total equity value to be calculated as
follows: (i) the total enterprise value of Reorganized iHeart on the effective
date of any Alternative Restructuring Proposal, minus (ii) $5,750 million, minus
(iii) the amount that would have been outstanding under the New ABL Facility (as
defined in the Restructuring Term Sheet) as of the Restructuring Effective Date,
plus (iv) the cash or property given to any Company Party in exchange (at fair
market value) for equity issued by any reorganized Company Party pursuant to
such Alternative Restructuring Proposal, plus (v) cash in excess of the balance
needed to support business operations that is on hand after excluding any cash
payments required to be made in connection with such Alternative Restructuring
Proposal; it being understood that such percentage will be subject to dilution
from any management incentive plan(s) and equity issued pursuant to clause
(iv) above.

“Junior Debt Claims” means the Legacy Notes Claims and the 2021 Notes Claims.

“Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, or regulation, in each case, that is validly
adopted, promulgated, or issued by a governmental authority of competent
jurisdiction.

“Legacy Notes” means the 6.875% senior notes due 2018; the 7.250% senior notes
due 2027, and the 5.50% senior notes due 2016 issued by iHeartCommunications,
Inc.

“Legacy Notes Claims” means any Claim on account of the Legacy Notes.

“Lien” shall have the meaning set forth in section 101(37) of the Bankruptcy
Code.

“Milestone” shall have the meaning set forth in the Restructuring Term Sheet.

“Other PGNs” means the PGNs other than the 2019 PGNs.

“Other PGN Claims” means the PGN Claims other than the 2019 PGN Claims.

“Outside Date” means the date that is 365 days from the Petition Date; provided
that the Parties shall negotiate in good faith for a reasonable extension of the
Outside Date if the Parties have otherwise complied with the terms of the
Definitive Documents and all other events and actions necessary for the
occurrence of the Restructuring Effective Date have occurred other than the
receipt of regulatory or other approval of a governmental unit necessary for the
occurrence of the Restructuring Effective Date.

“Parties” has the meaning set forth in the preamble to this Agreement.

“Permitted Transferee” means each transferee who meets the requirements of
Section 8.01.

“Petition Date” means the first date any of the Company Parties commences a
Chapter 11 Case.

 

6



--------------------------------------------------------------------------------

“PGN Claim” means any Claim on account of the PGNs.

“PGNs” means, collectively, the 9.000% Priority Guarantee Notes due 2019, 9.000%
Priority Guarantee Notes due 2021, 11.250% Priority Guarantee Notes due 2021,
9.000% Priority Guarantee Notes due 2022, and 10.625% Priority Guarantee Notes
due 2023, issued by iHeartCommunications, Inc.

“Plan” means a chapter 11 plan of reorganization for the Company Parties through
which the Restructuring Transactions will be effected.

“Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Company Parties
with the Bankruptcy Court.

“Qualified Marketmaker” means an entity that (a) holds itself out to the public
or the applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers Company
Claims/Interests (or enter with customers into long and short positions in
Company Claims/Interests), in its capacity as a dealer or market maker in
Company Claims/Interests and (b) is, in fact, regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt).

“Required Consenting Creditors” means the Required Consenting 2021 Noteholders
and the Required Consenting Senior Creditors.

“Required Consenting 2021 Noteholders” means, as of the relevant date, (i) with
respect to any consent, amendment, waiver, or other modification to the
Restructuring Term Sheet, (ii) with respect to any consent, amendment, waiver,
or other modification to the Definitive Documents, and (iii) for all other
purposes under this Agreement, in each case solely to the extent such consent is
required by this Agreement, holders of 2021 Notes Claims equal to at least
50.01% of the aggregate outstanding 2021 Notes Claims that are held by the
Consenting Creditors at all times excluding any 2021 Notes Claims held by any
Company Party or its direct and indirect wholly-owned subsidiaries and further
excluding Consenting 2021 Noteholders that are part of the Term Loan/PGN Group;
provided, however, that, with respect to clauses (i) and (iii) above, if any
holder of 2021 Notes Claims fails to respond to a request, delivered in
accordance with the requirements of Section 17.11, for a consent, waiver, or
amendment of or in relation to any of the terms of this Agreement within ten
(10) Business Days of that request being made (unless the Company Parties agree
to a longer period), the outstanding principal amount of such holder’s 2021
Notes Claims at such time shall not be included for the purpose of calculating
the aggregate outstanding principal amount of 2021 Notes Claims held by all such
holders of 2021 Notes Claims that are Consenting Stakeholders at such time when
ascertaining whether any relevant percentage of the aggregate outstanding
principal amount of 2021 Notes Claims held by all holders of 2021 Notes Claims
that are Consenting Stakeholders has been obtained to approve that request.

 

7



--------------------------------------------------------------------------------

“Required Consenting Senior Creditors” means, as of the relevant date, (i) with
respect to any consent, amendment, waiver, or other modification to the
Restructuring Term Sheet, (ii) with respect to any consent, amendment, waiver,
or other modification to the Definitive Documents, and (iii) for all other
purposes under this Agreement, holders of PGN Claims and Term Loan Credit
Facility Claims equal to at least 66.67% of the aggregate outstanding PGN Claims
and Term Loan Credit Facility Claims that are held by the Consenting Senior
Creditors who are not Consenting 2021 Noteholders that are part of the 2021
Noteholder Group or Company Parties; provided, however, that, with respect to
clauses (i) and (iii) above, if any holder of PGN Claims or Term Loan Credit
Facility Claims fails to respond to a request, delivered in accordance with the
requirements of Section 17.11, for a consent, waiver, or amendment of or in
relation to any of the terms of this Agreement within ten (10) Business Days of
that request being made (unless the Company Parties agree to a longer period),
the outstanding principal amount of such holder’s PGN Claims and Term Loan
Credit Facility Claims at such time shall not be included for the purpose of
calculating the aggregate outstanding principal amount of PGN Claims or Term
Loan Credit Facility Claims held by all such Consenting Senior Creditors at such
time when ascertaining whether any relevant percentage of the aggregate
outstanding principal amount of PGN Claims or Term Loan Credit Facility Claims
held by all Consenting Senior Creditors has been obtained to approve that
request.

“Restricted Period” means the period commencing as of the date each Consenting
Stakeholder, as applicable, executes this Agreement until the Termination Date,
as to such Consenting Stakeholder.

“Restructuring Effective Date” means the occurrence of the Effective Date of the
Plan according to its terms.

“Restructuring Term Sheet” has the meaning set forth in the recitals to this
Agreement.

“Restructuring Transactions” has the meaning set forth in the recitals to this
Agreement.

“Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended.

“Solicitation Materials” means all solicitation materials in respect of the
Plan.

“Termination Date” means the date on which termination of this Agreement as to a
Party is effective in accordance with Sections 12.01, 12.02, 12.03, or 12.04.

“Term Lender Group” means that ad hoc group of holders of Term Loan Credit
Facility Claims represented by the Term Lender Group Representatives.

“Term Lender Group Representatives” means Arnold & Porter Kaye Scholer LLP and
Ducera Partners.

“Term Loan/PGN Group” means that ad hoc group of holders of Term Loan Credit
Facility Claims and PGN Claims that are parties to that certain Third
Cooperation Agreement dated June 16, 2017.

 

8



--------------------------------------------------------------------------------

“Term Loan/PGN Group Representatives” means Jones Day and PJT Partners LP.

“Term Loan Credit Facility” means both the Term Loan D Facility due 2019 and the
Term Loan E Facility due 2019

“Term Loan Credit Facility Claims” means any Claim on account of the Term Loan
Credit Facility.

“Texas Litigation” means the following proceedings: (a) iHeartCommunications,
Inc. v. Benefit Street Partners LLC et al., No. 2016 CI 04006 in the District
Court of Bexar County, Texas; (b) iHeartCommunications, Inc. v. Canyon Capital
Advisors LLC et al., No. 2016 CI 07857 in the District Court of Bexar County,
Texas; (c) iHeartCommunications, Inc. et al. v. Benefit Street Partners LLC et
al., Cause No. 2016 CI 12468 in the District Court of Bexar County, Texas;
(d) Franklin Advisers, Inc., et al. v. iHeart Communications, Inc., Case
No. 04-16-00532-CV, in the Fourth Court of Appeals District, San Antonio, Texas;
and (e) all appellate proceedings related to any of the foregoing.

“Transfer” means to (i) sell, resell, contract to sell, reallocate, use, pledge,
assign, transfer, hypothecate, participate, donate, give, offer, sell any option
or contract to purchase, grant a participation interest in, or otherwise
encumber or dispose of, directly or indirectly (including through derivatives,
options, swaps, pledges, forward sales or other transactions); provided,
however, that holding securities attesting ownership of Company Claims/Interests
in an account with a broker-dealer where the broker-dealer holds a security
interest or other encumbrance over property in the account generally, which
security interest or other encumbrance is released upon transfer of such
securities, shall not constitute a “Transfer” for purposes hereof or (ii) grant
any proxies, deposit of any Claims against the company Parties into a voting
trust, or enter into a voting agreement with respect to any such Claims.

“Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of this Agreement
and substantially in the form attached hereto as Exhibit B.

“Trustee” means any indenture trustee, collateral trustee, or other trustee or
similar entity under the PGNs, the Legacy Notes, and the 2021 Notes, including
any successors thereto.

1.02. Interpretation. For purposes of this Agreement:

(a) in the appropriate context, each term, whether stated in the singular or the
plural, shall include both the singular and the plural, and pronouns stated in
the masculine, feminine, or neuter gender shall include the masculine, feminine,
and the neuter gender;

(b) capitalized terms defined only in the plural or singular form shall
nonetheless have their defined meanings when used in the opposite form;

(c) unless otherwise specified, any reference herein to a contract, lease,
instrument, release, indenture, or other agreement or document being in a
particular form or on particular terms and conditions means that such document
shall be substantially in such form or substantially on such terms and
conditions;

 

9



--------------------------------------------------------------------------------

(d) unless otherwise specified, any reference herein to an existing document,
schedule, or exhibit shall mean such document, schedule, or exhibit, as it may
have been or may be amended, restated, supplemented, or otherwise modified from
time to time; provided that any capitalized terms herein which are defined with
reference to another agreement, are defined with reference to such other
agreement as of the date of this Agreement, without giving effect to any
termination of such other agreement or amendments to such capitalized terms in
any such other agreement following the date hereof;

(e) unless otherwise specified, all references herein to “Sections” are
references to Sections of this Agreement;

(f) the words “herein,” “hereof,” and “hereto” refer to this Agreement in its
entirety rather than to any particular portion of this Agreement;

(g) captions and headings to Sections are inserted for convenience of reference
only and are not intended to be a part of or to affect the interpretation of
this Agreement;

(h) references to “shareholders,” “directors,” and/or “officers” shall also
include “members” and/or “managers,” as applicable, as such terms are defined
under the applicable limited liability company Laws;

(i) the use of “include” or “including” is without limitation, whether stated or
not; and

(j) the phrase “counsel to the Consenting Stakeholders” refers in this Agreement
to each counsel specified in Section 17.11 other than counsel to the Company
Parties.

Section 2. Effectiveness of this Agreement.

(a) This Agreement shall become effective and binding upon each of the Parties
at 12:00 a.m., prevailing Eastern Standard Time, on the Agreement Effective
Date, which is the date on which all of the following conditions have been
satisfied or waived in accordance with this Agreement:

(i) each of the Company Parties shall have executed and delivered counterpart
signature pages of this Agreement to counsel to each of the Consenting
Stakeholders;

(ii) unless waived or modified by the Company Parties, the Required Consenting
Senior Creditors, and the Consenting Sponsors, the following parties shall have
executed and delivered counterpart signature pages of this Agreement to counsel
to each of the Consenting Stakeholders and counsel to the Company Parties:

 

  (A) holders of at least 67% of the aggregate outstanding principal amount of
Term Loan Credit Facility Claims and PGN Claims;

 

10



--------------------------------------------------------------------------------

  (B) holders of at least 67% of the aggregate outstanding principal amount of
Junior Debt Claims, excluding any Junior Debt Claims held by Company Parties or
their Affiliates who are not Consenting Sponsors; and

 

  (C) the Consenting Sponsors.

(iii) counsel to iHeart shall have given notice to counsel to the Consenting
Stakeholders in the manner set forth in Section 17.11 hereof that the other
conditions to the Agreement Effective Date set forth in this Section 2(a) have
occurred.

Section 3. Definitive Documents.

3.01. The Definitive Documents governing the Restructuring Transactions shall
consist of this Agreement and the following: (A) the Plan (and all exhibits
thereto); (B) the Confirmation Order and pleadings in support of entry of the
Confirmation Order; (C) the Disclosure Statement and pleadings in support of
approval of the Disclosure Statement; (D) the Solicitation Materials; (E) any
order of the Bankruptcy Court approving the Disclosure Statement and the other
Solicitation Materials; (F) the Financing Order and any credit agreement
(including any amendments, modifications, and supplements thereto); (G) the
First Day Pleadings and all orders sought pursuant thereto; and (H) the Plan
Supplement.

3.02. The Definitive Documents not executed or in a form attached to this
Agreement as of the Execution Date remain subject to negotiation and completion.
Upon completion, the Definitive Documents and every other document, deed,
agreement, filing, notification, letter or instrument related to the
Restructuring Transactions shall contain terms, conditions, representations,
warranties, and covenants consistent with the terms of this Agreement, including
the Restructuring Term Sheet, as they may be modified, amended, or supplemented
in accordance with Section 16. Further, the Definitive Documents not executed or
in a form attached to this Agreement as of the Execution Date shall otherwise be
in form and substance reasonably acceptable to the Company Parties, the Required
Consenting Senior Creditors, and, (a) solely with respect to those terms and
provisions that would have a material adverse effect on the value of the
distributions to the holders of 2021 Notes Claims or impair the releases in
favor of the Required Consenting 2021 Noteholders provided under the Plan as
described in Annex 2 to the Restructuring Term Sheet, the Required Consenting
2021 Noteholders, and (b) solely with respect to those terms and provisions that
would have a material adverse effect on the value of the distributions to the
Consenting Sponsors on account of their Equity Interests or impair the releases
in favor of the Consenting Sponsors provided under the Plan as described in
Annex 2 to the Restructuring Term Sheet, the Consenting Sponsors.

Section 4. Commitments of the Consenting Stakeholders.

4.01. General Commitments, Forbearances, and Waivers.

(a) During the Agreement Effective Period, each Consenting Stakeholder
(severally and not jointly) agrees in respect of all of its Company
Claims/Interests pursuant to this Agreement to:

 

11



--------------------------------------------------------------------------------

(i) support the Restructuring Transactions and timely vote and exercise any
powers or rights available to it (including in any board, shareholders’, or
creditors’ meeting or in any process requiring voting or approval to which they
are legally entitled to participate) in each case in favor of any matter
requiring approval to the extent necessary to implement the Restructuring
Transactions;

(ii) use commercially reasonable efforts to cooperate with and assist the
Company Parties in obtaining additional support for the Restructuring
Transactions from the Company Parties’ other stakeholders;

(iii) consult and coordinate in good faith with the Company Parties and their
representatives or agents regarding the evaluation and consideration of any
Alternative Restructuring Proposal that such Consenting Stakeholder may be
involved in pursuant to the terms of this Agreement;

(iv) solely with respect to the Term Loan/PGN Group and the Term Loan/PGN Group
Representatives, (A) consult and coordinate in good faith with the Company
Parties regarding any process to solicit, initiate, encourage, induce,
negotiate, facilitate, continue, develop, or respond to any Alternative
Restructuring Proposals (including with respect to the Company Parties’
involvement and participation in such activities); (ii) promptly share any
Alternative Restructuring Proposal that the Term Loan/PGN Group Representatives
receive with the Company Parties unless the proponent of such Alternative
Restructuring Proposal requires that such Alternative Restructuring Proposal not
be shared with the Company Parties; and (iii) participate in no less than weekly
(and more frequently if the Company Parties determine it is appropriate) calls
with the Company Parties regarding the status and progress of the Term Loan/PGN
Group’s efforts with respect to the development of any Alternative Restructuring
Proposals;

(v) solely with respect to the 2021 Noteholder Group and the 2021 Noteholder
Group Representatives, (A) consult and coordinate in good faith with the Company
Parties regarding any process to solicit, initiate, encourage, induce,
negotiate, facilitate, continue, develop, or respond to any Alternative
Restructuring Proposals (including with respect to the Company Parties’
involvement and participation in such activities); (ii) promptly share any
Alternative Restructuring Proposal that the 2021 Noteholder Group
Representatives receive with the Company Parties unless the proponent of such
Alternative Restructuring Proposal requires that such Alternative Restructuring
Proposal not be shared with the Company Parties; and (iii) participate in no
less than weekly (and more frequently if the Company Parties determine it is
appropriate) calls with the Company Parties regarding the status and progress of
the 2021 Noteholder Group’s efforts with respect to the development of any
Alternative Restructuring Proposals;

(vi) refrain from taking any action whatsoever, except as set forth in this
Section 4.01(a)(vi), with respect to the Texas Litigation during the Agreement
Effective Period; provided, however, that to the extent any deadline, order, or
proceeding requires any party to take any action in the Texas Litigation during
the Agreement Effective Period, (x) the Company Parties and the Consenting
Senior Creditors each hereby agree to immediately seek an extension

 

12



--------------------------------------------------------------------------------

of such deadline, order, or proceeding; (y) the Consenting Senior Creditors may
file motions to abate and/or stay the Texas Litigation, which motions shall not
be opposed by the Company Parties; and (z) solely to the extent such deadline,
order, or proceeding has not been extended or stayed or the applicable
proceeding has not been abated or stayed, the Consenting Senior Creditors may
take any action necessary to preserve and protect their rights in such
proceeding.

(vii) give any notice, order, instruction, or direction to the applicable
Agents/Trustees necessary to give effect to the Restructuring Transactions; and

(viii) negotiate in good faith and use commercially reasonable efforts to
execute and implement the Definitive Documents that are consistent with this
Agreement to which it is required to be a party.

(b) During the Agreement Effective Period, each Consenting Stakeholder
(severally and not jointly) agrees in respect of all of its Company
Claims/Interests pursuant to this Agreement that it shall not directly or
indirectly:

(i) object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;

(ii) either itself or through any representatives or agents (x) except with the
prior written consent of the Company Parties or as provided in Section 6.01(j),
solicit, initiate, encourage (including by furnishing information), induce,
negotiate, facilitate, continue, or respond to any Alternative Restructuring
Proposals from or with any Entity or (y) propose, file, support, consent to,
seek formal or informal credit committee approval of, or vote for any
Alternative Restructuring Proposal (and shall immediately inform the Company
Parties and the other Consenting Stakeholders of any notification of an
Alternative Restructuring Proposal); provided, however, that nothing contained
in this Agreement shall prohibit the Term Loan/PGN Group, the Term Loan/PGN
Group Representatives, the 2021 Noteholder Group, and the 2021 Noteholder Group
Representatives from taking any action otherwise prohibited by
Section 4.01(b)(ii)(x);

(iii) initiate, or have initiated on its behalf, any litigation or proceeding
that is inconsistent with this Agreement against the Company Parties or the
other Parties; and

(iv) directly or indirectly object to, delay, impede, or take any other action
to interfere with the Company Parties’ ownership and possession of their assets,
wherever located (including interfering with the automatic stay arising under
section 362 of the Bankruptcy Code) that is required to implement this
Agreement; provided, however, that nothing in this Agreement shall limit the
right of any Party to exercise any right or remedy provided under a Financing
Order, the Confirmation Order, or any other Definitive Document.

4.02. Commitments with Respect to Chapter 11 Cases.

(a) During the Agreement Effective Period, each Consenting Stakeholder that is
entitled to vote to accept or reject the Plan pursuant to its terms agrees that
it shall, subject to receipt by such Consenting Stakeholder, whether before or
after the commencement of the Chapter 11 Cases, of the Solicitation Materials:

 

13



--------------------------------------------------------------------------------

(i) vote each of its Company Claims/Interests to accept the Plan by delivering
its duly executed and completed ballot accepting the Plan on a timely basis
following the commencement of the solicitation of the Plan and its actual
receipt of the Solicitation Materials and the ballot; and

(ii) not change, withdraw, amend, or revoke (or cause to be changed, withdrawn,
amended, or revoked) any vote referred to in clause (a)(i) above; provided,
however, that nothing in this Agreement shall prevent any Party from changing,
withholding, amending, or revoking (or causing the same) its timely consent or
vote with respect to the Plan if this Agreement has been terminated with respect
to such Party.

(b) During the Agreement Effective Period, each Consenting Stakeholder, in
respect of each of its Company Claims/Interests, will support, and will not
directly or indirectly object to, delay, impede, or take any other action to
interfere with any motion or other pleading or document filed by a Company Party
in the Bankruptcy Court that is required to implement this Agreement and does
not seek other relief.

(c) During the Agreement Effective Period, each Consenting Stakeholder agrees
that it will not file, will oppose, and will not support any motion to appoint a
trustee in one or more of the Chapter 11 Cases of any Company Party or appoint
an examiner with expanded powers beyond those set forth in section 1106(a)(3)
and (4) of the Bankruptcy Code.

Section 5. Additional Provisions Regarding the Consenting Stakeholders’
Commitments. Notwithstanding anything contained in this Agreement, and
notwithstanding any delivery of a consent or vote to accept the Plan, by any
Consenting Stakeholder, or any acceptance of the Plan by any class of creditors,
nothing in this Agreement shall:

(a) be construed to prohibit any Consenting Stakeholder from contesting whether
any matter, fact, or thing is a breach of, or is inconsistent with, this
Agreement;

(b) be construed to prohibit any Consenting Stakeholder from appearing as a
party in interest in any matter to be adjudicated in these Chapter 11 Cases, so
long as such appearance and the positions advocated in connection therewith are
not materially inconsistent with this Agreement and are not for the purpose of
delaying, interfering with, impeding, or taking any other action to delay,
interfere with or impede, directly or indirectly, the Restructuring
Transactions;

(c) subject to the terms of Section 4.01(b)(ii) affect the ability of any
Consenting Stakeholder to consult with any other Consenting Stakeholder, the
Company Parties, or any other party in interest in the Chapter 11 Cases
(including any official committee and the United States Trustee);

(d) impair or waive the rights of any Consenting Stakeholder to assert or raise
any objection permitted under this Agreement in connection with the
Restructuring Transactions;

 

14



--------------------------------------------------------------------------------

(e) prevent any Consenting Stakeholder from enforcing this Agreement;

(f) require any Consenting Stakeholder to incur any material financial or other
material liability other than as expressly described in this Agreement;

(g) obligate a Consenting Stakeholder to deliver a vote to support the Plan or
prohibit a Consenting Stakeholder from withdrawing such vote, in each case upon
the Termination Date (other than as a result of the occurrence of the
Restructuring Effective Date); provided that upon the withdrawal of any such
vote on or after the Termination Date (other than as a result of the occurrence
of the Restructuring Effective Date), such vote shall be deemed void ab initio
and such Consenting Stakeholder shall have the opportunity to change its vote;

(h) require any Consenting Stakeholder to take any action that is prohibited by
applicable Law or to waive or forego the benefit of any applicable legal
professional privilege;

(i) prevent any Consenting Stakeholder from taking any action that is required
by applicable Law;

(j) prevent any Consenting Stakeholder by reason of this Agreement or the
Restructuring Transactions from making, seeking, or receiving any regulatory
filings, notifications, consents, determinations, authorizations, permits,
approvals, licenses, or the like;

(k) be construed as limiting the exercise of fiduciary duties by (a) the
Consenting Sponsors or (b) their employees, in each case solely arising from
serving on the board of directors of any Company Party;

(l) prevent any Consenting Stakeholder from taking any customary perfection step
or other action as is necessary to preserve or defend the validity, existence or
priority of its Company Claims/Interests (including, without limitation, the
filing of a proof of claim against any Company Party);

(m) prohibit any Consenting Stakeholder from taking any action that is not
inconsistent with this Agreement; or

(n) preclude any Consenting Stakeholder from serving on any official committee
that may be appointed in the Chapter 11 Cases or from exercising such Consenting
Stakeholder’s fiduciary duties as required in its capacity as a member of such
committee.

Section 6. Commitments of the Company Parties.

6.01. Affirmative Commitments. Except as set forth in Section 7, during the
Agreement Effective Period, the Company Parties agree to:

(a) support and take all steps reasonably necessary and desirable to confirm the
Plan and consummate the Restructuring Transactions in accordance with this
Agreement, including by complying with Section 4 and Section 5 to the extent
they hold or otherwise control any Company Claims/Interests and by electing to
seek and prosecute confirmation of the Plan over any non-accepting class;

 

15



--------------------------------------------------------------------------------

(b) to the extent any legal or structural impediment arises that would prevent,
hinder, or delay the consummation of the Restructuring Transactions contemplated
herein, support and take all steps reasonably necessary and desirable to address
any such impediment;

(c) use commercially reasonable efforts to obtain any and all required
regulatory and/or third-party approvals for the Restructuring Transactions;

(d) use commercially reasonable efforts to actively oppose and object to the
efforts of any person seeking to object to, delay, impede, or take any other
action to interfere with the acceptance, implementation, or consummation of the
Restructuring Transactions (including, if applicable, the timely filing of
objections or written responses in a Chapter 11 Case) to the extent such
opposition or objection is reasonably necessary or desirable to facilitate
implementation of the Restructuring Transactions;

(e) negotiate in good faith and use commercially reasonable efforts to execute
and deliver the Definitive Documents and any other required agreements to
effectuate and consummate the Restructuring Transactions as contemplated by this
Agreement;

(f) use commercially reasonable efforts to seek additional support for the
Restructuring Transactions from their other material stakeholders to the extent
reasonably prudent;

(g) consult with the advisors to the Consenting Stakeholders regarding the
implementation of the Restructuring Transactions and the development of
Alternative Restructuring Proposals;

(h) upon reasonable request of the Consenting Stakeholders, inform the advisors
to the Consenting Stakeholders as to: (i) the status and progress of the
Restructuring Transactions, including progress in relation to the negotiations
of the Definitive Documents; and (ii) the status of obtaining any necessary or
desirable authorizations (including any consents) from each Consenting
Stakeholder, any competent judicial body, governmental authority, banking,
taxation, supervisory, or regulatory body or any stock exchange;

(i) inform counsel to the Consenting Stakeholders as soon as reasonably
practicable after becoming aware of: (i) any event or circumstance that has
occurred, or that is reasonably likely to occur (and if it did so occur), that
would permit any Party to terminate, or would result in the termination of, this
Agreement; (ii) any matter or circumstance which they know, or suspect is
likely, to be a material impediment to the implementation or consummation of the
Restructuring Transactions; (iii) any notice of any commencement of any material
involuntary insolvency proceedings, legal suit for payment of debt or securement
of security from or by any person in respect of any Company Party; (iv) a breach
of this Agreement (including a breach by any Company Party); and (v) any
representation or statement made or deemed to be made by them under this
Agreement which is or proves to have been materially incorrect or misleading in
any respect when made or deemed to be made;

 

16



--------------------------------------------------------------------------------

(j) (i) consult and coordinate in good faith with the Term Loan/PGN Group and
the Term Loan/PGN Group Representatives regarding the Company Parties’ process
to solicit, initiate, encourage, induce, negotiate, facilitate, continue,
develop, or respond to any Alternative Restructuring Proposals (including with
respect to the Term Loan/PGN Group’s and Term Loan/PGN Group Representatives’
involvement and participation in such activities); (ii) promptly share any
Alternative Restructuring Proposal that the Company Parties receive with the
Term Loan/PGN Group and/or the Term Loan/PGN Group Representatives unless the
proponent of such Alternative Restructuring Proposal requires that such
Alternative Restructuring Proposal not be shared with the Term Loan/PGN Group
and/or the Term Loan/PGN Group Representatives; and (iii) participate in no less
than weekly (and more frequently if the Term Loan/PGN Group Representatives
determine it is appropriate) calls with the Term Loan/PGN Group Representatives
regarding the status and progress of the Company Parties’ efforts with respect
to the development of any Alternative Restructuring Proposals;

(k) use commercially reasonable efforts to provide the Term Loan/PGN Group
Representatives and Term Lender Group Representatives with regular access to
information regarding the operations of CCOH;

(l) use commercially reasonable efforts to keep the 2021 Noteholder Group, the
Term Lender Group, and Consenting Sponsors informed of any discussions regarding
the development of any Alternative Restructuring Proposal;

(m) use commercially reasonable efforts to maintain their good standing under
the Laws of the state or other jurisdiction in which they are incorporated or
organized;

(n) use commercially reasonable efforts to operate their business in the
ordinary course, taking into account the Restructuring Transactions; and

(o) refrain from taking any action whatsoever, except as set forth in this
Section 6.01(o), with respect to the Texas Litigation during the Agreement
Effective Period; provided, however, that to the extent any deadline, order, or
proceeding requires any party to take any action in the Texas Litigation during
the Agreement Effective Period, (x) the Company Parties and the Consenting
Senior Creditors each hereby agree to immediately seek an extension of such
deadline, order, or proceeding; (y) that the Company Parties may file motions to
abate and/or stay the Texas Litigation, which motions shall not be opposed by
the Consenting Senior Creditors; and (z) solely to the extent such deadline,
order, or proceeding has not been extended or stayed or the applicable
proceeding has not been abated or stayed, the Company Parties may take any
action necessary to preserve and protect their rights in such proceeding.

6.02. Negative Commitments. Except as set forth in Section 7, during the
Agreement Effective Period, each of the Company Parties shall not directly or
indirectly:

(a) (i) object to or otherwise commence any proceeding opposing any of the terms
of this Agreement (including the Restructuring Term Sheet) or (ii) commence any
proceeding or prosecute, join in, or otherwise support any action to oppose,
object to, or delay entry of the Confirmation Order;

 

17



--------------------------------------------------------------------------------

(b) take any action, or encourage any other person or Entity to take any action,
that is inconsistent in any material respect with, or is intended to frustrate
or impede approval, implementation and consummation of the Restructuring
Transactions described in, this Agreement (including the Restructuring Term
Sheet) or the Plan;

(c) modify the Plan, in whole or in part, in a manner that is not consistent
with this Agreement (including the Restructuring Term Sheet) in all material
respects; or

(d) file any motion, pleading, or Definitive Documents with the Bankruptcy Court
or any other court (including any modifications or amendments thereof) that, in
whole or in part, is not consistent with this Agreement (including the
Restructuring Term Sheet) or the Plan.

Section 7. Additional Provisions Regarding Company Parties’ Commitments.

7.01. Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall require a Company Party or the board of directors, board of
managers, members, or any similar governing body of a Company Party, after
consulting with counsel, to take any action or to refrain from taking any action
with respect to the Restructuring Transactions to the extent taking or failing
to take such action would be inconsistent with applicable Law or its fiduciary
obligations under applicable Law, and any such action or inaction pursuant to
such exercise of fiduciary duties shall not be deemed to constitute a breach of
this Agreement.

7.02. Notwithstanding anything to the contrary in this Agreement, but subject to
the terms of Sections 6.01(j) and 7.01, each Company Party and their respective
directors, officers, employees, investment bankers, attorneys, accountants,
consultants, and other advisors or representatives shall have the rights to:
(1) consider, respond to, and facilitate Alternative Restructuring Proposals;
(2) provide access to non-public information concerning any Company Party to any
Entity or enter into confidentiality agreements or nondisclosure agreements with
any Entity; (3) maintain or continue discussions or negotiations with respect to
Alternative Restructuring Proposals; (4) otherwise cooperate with, assist,
participate in, or facilitate any inquiries, proposals, discussions, or
negotiation of Alternative Restructuring Proposals; and (5) enter into or
continue discussions or negotiations with holders of Claims against or Equity
Interests in a Company Party regarding the Restructuring Transactions or
Alternative Restructuring Proposals.

7.03. Nothing in this Agreement shall (a) be construed to prohibit any Company
Party from contesting whether any matter, fact, or thing is a breach of, or is
inconsistent with, this Agreement, (b) be construed to prohibit any Company
Party from appearing as a party in interest in any matter to be adjudicated in
the Chapter 11 Cases, so long as such appearance and the positions advocated in
connection therewith are not materially inconsistent with this Agreement and are
not for the purpose of delaying, interfering, impeding, or taking any other
action to delay, interfere or impede, directly or indirectly, with the
Restructuring Transactions, (c) affect the ability of any Company Party to
consult with any Consenting Stakeholder, (d) impair or waive the rights of any
Company Party to assert or raise any objection permitted under this Agreement in
connection with the Restructuring Transactions, (e) prevent any Company Party
from enforcing this Agreement, (f) require any Company Party to incur any
material financial or other material liability other than as expressly described
in this Agreement, or (g) prohibit any Company Party from taking any action that
is not inconsistent with this Agreement.

 

18



--------------------------------------------------------------------------------

Section 8. Transfer of Interests and Securities.

8.01. During the Restricted Period, no Consenting Stakeholder shall Transfer any
ownership (including any beneficial ownership as defined in the Rule 13d-3 under
the Securities Exchange Act of 1934, as amended) in any Company Claims/Interests
to any affiliated or unaffiliated party, including any party in which it may
hold a direct or indirect beneficial interest, unless:

(a) in the case of any Company Claims/Interests, the transferee is either (1) a
qualified institutional buyer as defined in Rule 144A of the Securities Act,
(2) a non-U.S. person in an offshore transaction as defined under Regulation S
under the Securities Act, (3) an institutional accredited investor (as defined
in the Rules), or (4) a Consenting Stakeholder;

(b) either (i) the transferee executes and delivers to counsel to the Company
Parties, at or before the time of the proposed Transfer, a Transfer Agreement or
(ii) the transferee is a Consenting Stakeholder;

(c) in the case of any Company Claims/Interests, the intended transferee, the
intended transferee’s affiliates, and/or any unaffiliated third-party in which
the intended transferee has beneficial ownership,2 or any group of persons
acting pursuant to a plan or arrangement as described in Treasury Regulation
Section 1.355-6(c)(4) (provided, however, that for purposes of this
Section 8.01(c), none of the Consenting Stakeholders will be treated as acting
pursuant to a plan or arrangement as a result of participating in the Plan and
Restructuring Transactions), will not, after giving effect to such Transfer,
(A) have beneficial ownership of, in the aggregate, fifty percent (50%) or more
of the Term Loan Credit Facility Claims and PGN Claims or (B) have, assuming the
Restructuring Transactions were to be consummated immediately upon such
Transfer, beneficial ownership of, in the aggregate, fifty percent (50%) or more
of the Reorganized iHeart Equity or the equity interests in CCOH; and

(d) in the case of any Equity Interests, such Transfer shall not, in the
reasonable determination of iHeart, result in an “ownership change” of iHeart
within the meaning of Section 382 of the Internal Revenue Code of 1986, as
amended.

8.02. Upon compliance with the requirements of Section 8.01, the transferor
shall be deemed to relinquish its rights (and be released from its obligations)
under this Agreement to the extent of the rights and obligations in respect of
such transferred Company Claims/Interests. Any Transfer in violation of
Section 8.01 shall be void ab initio and of no force or effect without further
action by any party or the intended transferee, regardless of any prior notice
provided to counsel to the Company Parties. A Consenting Stakeholder that makes
a Transfer pursuant to Section 8.01(b)(ii) shall provide notice of such Transfer
to the Company Parties as soon as reasonably practicable after such Transfer.

 

2 

As used herein, the term “beneficial ownership” means the direct or indirect
economic ownership of, and/or the power, whether by contract or otherwise, to
direct the exercise of the voting rights and the disposition of, the Company
Claims/Interests or the right to acquire such Claims or Equity Interests.

 

19



--------------------------------------------------------------------------------

8.03. This Agreement shall in no way be construed to preclude the Consenting
Stakeholders from acquiring additional Company Claims/Interests (subject to
Section 8.01(c)); provided, however, that (i) any Consenting Stakeholder that
acquires additional Company Claims/Interests during the term of this Agreement
shall promptly notify counsel to the Company Parties of such acquisition,
including the amount of such acquisition; and (ii) such additional Company
Claims/Interests shall automatically and immediately upon acquisition by a
Consenting Stakeholder be deemed subject to the terms of this Agreement
(regardless of when or whether notice of such acquisition is given to counsel to
the Company Parties or counsel to the Consenting Stakeholders).

8.04. Notwithstanding anything herein to the contrary, to the extent that a
Consenting Stakeholder effects the Transfer of all of its Company
Claims/Interests in accordance with this Agreement, such Consenting Stakeholder
shall cease to be a Party to this Agreement in all respects and shall have no
further obligations hereunder; provided, however, that if such Consenting
Stakeholder acquires a Company Claim/Interest at any point thereafter, it shall
be deemed to be a Party to this Agreement on the same terms as if it had not
effected a Transfer of all of its Company Claims/Interests.

8.05. This Section 8 shall not impose any obligation on any Company Party to
issue any “cleansing letter” or otherwise publicly disclose information for the
purpose of enabling a Consenting Stakeholder to Transfer any of its Company
Claims/Interests. Notwithstanding anything to the contrary herein, to the extent
a Company Party and another Party have entered into a Confidentiality Agreement,
the terms of such Confidentiality Agreement shall continue to apply and remain
in full force and effect according to its terms, and this Agreement does not
supersede any rights or obligations otherwise arising under such Confidentiality
Agreements.

8.06. Notwithstanding Section 8.01, a Qualified Marketmaker that acquires any
Company Claims/Interests with the purpose and intent of acting as a Qualified
Marketmaker for such Company Claims/Interests shall not be required to execute
and deliver a Transfer Agreement in respect of such Company Claims/Interests if
(i) such Qualified Marketmaker subsequently transfers such Company
Claims/Interests (by purchase, sale assignment, participation, or otherwise)
within ten (10) Business Days of its acquisition to a transferee that is an
entity that is not an affiliate, affiliated fund, or affiliated entity with a
common investment advisor; (ii) the transferee otherwise is a Permitted
Transferee under Section 8.01; and (iii) the transfer otherwise is a permitted
transfer under Section 8.01. To the extent that a Consenting Stakeholder is
acting in its capacity as a Qualified Marketmaker, it may Transfer (by purchase,
sale, assignment, participation, or otherwise) any right, title or interests in
Company Claims/Interests that the Qualified Marketmaker acquires from a holder
of such Company Claims/Interests who is not a Consenting Stakeholder without the
requirement that the transferee be a Permitted Transferee.

8.07. Notwithstanding anything to the contrary in this Section 8, the
restrictions on Transfer set forth in this Section 8 shall not apply to the
grant of any liens or encumbrances on any claims and interests in favor of a
bank or broker-dealer holding custody of such claims and interests in the
ordinary course of business and which lien or encumbrance is released upon the
Transfer of such claims and interests.

 

20



--------------------------------------------------------------------------------

Section 9. Representations and Warranties of Consenting Stakeholders. Each
Consenting Stakeholder severally, and not jointly, represents and warrants that,
as of the date such Consenting Stakeholder executes and delivers this Agreement:

(a) it (i) is either (A) the sole beneficial owner of the principal amount of
the Company Claims/Interests set forth below its signature to this Agreement, or
(B) has (1) sole investment or voting discretion with respect to the principal
amount of the Company Claims/Interests set forth below its signature to this
Agreement, and (2) the power and authority to bind the beneficial owner(s) of
such Company Claims/Interests to the terms of this Agreement, and (ii) holds no
Claims that are not identified below its signature hereto;

(b) it has the full power and authority to vote and consent to matters expressly
contemplated by this Agreement concerning such Company Claims/Interests;

(c) such Company Claims/Interests are free and clear of any pledge, Lien,
security interest, charge, claim, equity, option, proxy, voting restriction,
right of first refusal, or other limitation on disposition, transfer, or
encumbrances of any kind, that would prohibit such Consenting Stakeholder from
performing any of its obligations under this Agreement at the time such
obligations are required to be performed;

(d) it has the full power to vote, approve changes to, and transfer all of its
Company Claims/Interests referable to it as expressly required by this Agreement
subject to applicable Law;

(e) solely with respect to holders of Company Claims/Interests, (i) it is either
(A) a qualified institutional buyer as defined in Rule 144A of the Securities
Act, (B) not a U.S. person (as defined in Regulation S of the Securities Act)
and is outside the United States within the meaning of Regulation S, or (C) an
institutional accredited investor (as defined in Rule 501(a)(1), (2), (3), or
(7) under the Securities Act), and (ii) any securities acquired by the
Consenting Stakeholder in connection with the Restructuring Transactions will
have been acquired for investment and not with a view to distribution or resale
in violation of the Securities Act;

(f) it will not beneficially or legally own, either directly or indirectly
through its affiliates, any unaffiliated third-party in which it has a
beneficial ownership, or any group of persons acting pursuant to a plan or
arrangement as described in Treasury Regulation Section 1.355-6(c)(4) (provided,
however, that for purposes of this Section 9(f), none of the Consenting
Creditors will be treated as acting pursuant to a plan or arrangement as a
result of participating in the Plan and Restructuring Transactions), in the
aggregate, fifty percent (50%) or more of (A) the Term Loan Credit Facility
Claims and PGN Claims or (B) the Reorganized iHeart Equity (as defined in the
Restructuring Term Sheet) or the equity interests in CCOH.

 

21



--------------------------------------------------------------------------------

Section 10. Representations and Warranties of Company Parties. Each Company
Party severally, and not jointly, represents and warrants that, as of the date
such Company Party executes and delivers this Agreement:

(a) to the best of its knowledge having made all reasonable inquiries, no order
has been made, petition presented or resolution passed for the winding up of or
appointment of a liquidator, receiver, administrative receiver, administrator,
compulsory manager or other similar officer in respect of it or any other
Company Party, and no analogous procedure has been commenced in any
jurisdiction; and

(b) it has not entered into any arrangement (including with any individual
creditor thereunder, irrespective of whether it is or is to become a Consenting
Creditor) on terms that are not reflected in the Restructuring Term Sheet.

Section 11. Mutual Representations, Warranties, and Covenants. Each of the
Parties represents, warrants, and covenants to each other Party, as of the date
such Party executed and delivers this Agreement:

(a) it is validly existing and in good standing under the Laws of the state of
its organization, and this Agreement is a legal, valid, and binding obligation
of such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by applicable Laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability;

(b) except as expressly provided in this Agreement (including the Restructuring
Term Sheet), the Plan, and the Bankruptcy Code, no consent or approval is
required by any other person or entity in order for it to effectuate the
Restructuring Transactions contemplated by, and perform its respective
obligations under, this Agreement;

(c) the entry into and performance by it of, and the transactions contemplated
by, this Agreement do not, and will not, conflict in any material respect with
any Law or regulation applicable to it or with any of its articles of
association, memorandum of association or other constitutional documents;

(d) except as expressly provided in this Agreement, it has (or will have, at the
relevant time) all requisite corporate or other power and authority to enter
into, execute, and deliver this Agreement and to effectuate the Restructuring
Transactions contemplated by, and perform its respective obligations under, this
Agreement; and

(e) except as expressly provided by this Agreement, it is not party to any
restructuring or similar agreements or arrangements with the other Parties to
this Agreement that have not been disclosed to all Parties to this Agreement.

Section 12. Termination Events.

12.01. Consenting Stakeholder Termination Events. This Agreement may be
terminated (a) with respect to the Consenting Senior Creditors by the Required
Consenting Senior Creditors, (b) with respect to the Consenting 2021 Noteholders
by the Required Consenting 2021 Noteholders, and (c) with respect to the
Consenting Sponsors by the Consenting Sponsors, in each case, by the delivery to
the Company Parties of a written notice in accordance with Section 17.11 hereof
upon the occurrence and continuation of any of the following events:

 

22



--------------------------------------------------------------------------------

(a) the breach in any material respect by a Company Party of any of the
representations, warranties, or covenants of the Company Parties set forth in
this Agreement that (i) is adverse to the Consenting Stakeholders seeking
termination pursuant to this provision and (ii) remains uncured (to the extent
curable) for ten (10) Business Days after such terminating Consenting
Stakeholders transmit a written notice in accordance with Section 17.11 hereof
detailing any such breach;

(b) the Company Parties (i) withdraw the Plan or (ii) publicly announce their
intention not to support the Restructuring Transactions;

(c) any Company Party determines, pursuant to Section 7.01, that a Company Party
or the board of directors, board of managers, members, or any similar governing
body of a Company Party taking any action or refraining from taking any action
with respect to the Restructuring Transactions would be inconsistent with
applicable Law or its fiduciary obligations under applicable Law;

(d) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) enjoins the consummation of a material portion of the
Restructuring Transactions and (ii) remains in effect for fifteen (15) Business
Days after such terminating Consenting Stakeholders transmit a written notice in
accordance with Section 17.11 hereof detailing any such issuance; provided, that
this termination right may not be exercised by any Party that sought or
requested such ruling or order in contravention of any obligation set out in
this Agreement;

(e) the Bankruptcy Court enters an order denying confirmation of the Plan;

(f) the entry of an order by the Bankruptcy Court, or the filing of a motion or
application by any Company Party seeking an order (without the prior written
consent of the Required Consenting Creditors and the Consenting Sponsors)
(i) converting one or more of the Chapter 11 Cases of a Company Party to a case
under chapter 7 of the Bankruptcy Code, (ii) appointing an examiner with
expanded powers beyond those set forth in sections 1106(a)(3) and (4) of the
Bankruptcy Code or a trustee in one or more of the Chapter 11 Cases of a Company
Party, (iii) vacating the (interim or final, as applicable) Financing Order,
(iv) rejecting this Agreement; or (v) dismissing one or more of the Chapter 11
Cases;

(g) the Bankruptcy Court enters an order or in an oral decision delivered from
the bench finding, determining, or concluding that the classification of the
Junior Debt Claims under the Plan will not be approved by the Bankruptcy Court
for any reason or does not comply with the requirements of the Bankruptcy Code;

(h) the failure of any Milestone to occur as and when specified in the
Restructuring Term Sheet;

 

23



--------------------------------------------------------------------------------

(i) a termination of the Company Parties’ right to consensually use cash
collateral following the occurrence of a Termination Event as defined in the
(interim or final, as applicable) Financing Order; or

(j) solely with respect to the Required Consenting Senior Creditors, if any
Company Party does not immediately seek an extension of any deadline, order, or
proceeding in the Texas Litigation that would require any party to take any
action in the Texas Litigation during the Agreement Effective Period.

12.02. Company Party Termination Events. Any Company Party may terminate this
Agreement as to all Parties upon prior written notice to all Parties in
accordance with Section 17.11 hereof upon the occurrence of any of the following
events:

(a) the breach in any material respect by one or more of the Consenting
Stakeholders of any provision set forth in this Agreement that remains uncured
for a period of ten (10) Business Days after the receipt by the Consenting
Stakeholders of notice of such breach; provided that termination of this
Agreement shall only be with respect to such breaching Party; provided further
that this Agreement may only be terminated as to all Parties if non-breaching
Consenting Stakeholders with power to vote in favor of the Plan hold less than
two-thirds of each of: (i) the Term Loan Credit Facility Claims and the PGN
Claims and (ii) the Junior Debt Claims, excluding any Junior Debt Claims held by
Company Parties or their Affiliates who are not Consenting Sponsors (in each
case, measured by notional value).

(b) the board of directors, board of managers, or such similar governing body of
any Company Party determines, after consulting with counsel, (i) that proceeding
with any of the Restructuring Transactions would be inconsistent with the
exercise of its fiduciary duties or applicable Law or (ii) in the exercise of
its fiduciary duties, to pursue an Alternative Restructuring Proposal;

(c) if the Consenting Senior Creditors do not immediately seek an extension of
any deadline, order, or proceeding in the Texas Litigation that would require
any party to take any action in the Texas Litigation during the Agreement
Effective Period.

(d) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) enjoins the consummation of a material portion of the
Restructuring Transactions and (ii) remains in effect for fifteen (15) Business
Days after such terminating Company Party transmits a written notice in
accordance with Section 17.11 hereof detailing any such issuance; provided, that
this termination right shall not apply to or be exercised by any Company Party
that sought or requested such ruling or order in contravention of any obligation
or restriction set out in this Agreement; or

(e) the Bankruptcy Court enters an order denying confirmation of the Plan.

12.03. Mutual Termination. This Agreement, and the obligations of all Parties
hereunder, may be terminated by mutual written agreement among all of the
following: (a) the Required Consenting Creditors; (b) the Consenting Sponsors;
and (c) each Company Party.

 

24



--------------------------------------------------------------------------------

12.04. Automatic Termination. This Agreement shall terminate automatically
without any further required action or notice on the earlier of (i) the Outside
Date and (ii) the Restructuring Effective Date.

12.05. Effect of Termination. Except as set forth in Section 17.19, upon the
occurrence of a Termination Date as to a Party, this Agreement shall be of no
further force and effect as to such Party and each Party subject to such
termination shall be released from its commitments, undertakings, and agreements
under or related to this Agreement and shall have the rights and remedies that
it would have had, had it not entered into this Agreement, and shall be entitled
to take all actions, whether with respect to the Restructuring Transactions or
otherwise, that it would have been entitled to take had it not entered into this
Agreement, including with respect to any and all Claims or Causes of
Action. Upon the occurrence of a Termination Date prior to the Confirmation
Order being entered by a Bankruptcy Court, any and all consents or ballots
tendered by the Parties subject to such termination before a Termination Date
shall be deemed, for all purposes, to be null and void from the first instance
and shall not be considered or otherwise used in any manner by the Parties in
connection with the Restructuring Transactions and this Agreement or otherwise;
provided, however, any Consenting Stakeholder withdrawing or changing its vote
pursuant to Section 5(h) shall promptly provide written notice of such
withdrawal or change to each other Party to this Agreement and, if such
withdrawal or change occurs on or after the Petition Date, file notice of such
withdrawal or change with the Bankruptcy Court. Nothing in this Agreement shall
be construed as prohibiting a Company Party or any of the Consenting
Stakeholders from contesting whether any such termination is in accordance with
its terms or to seek enforcement of any rights under this Agreement that arose
or existed before a Termination Date. Except as expressly provided in this
Agreement, nothing herein is intended to, or does, in any manner waive, limit,
impair, or restrict (a) any right of any Company Party or the ability of any
Company Party to protect and reserve its rights (including rights under this
Agreement), remedies, and interests, including its claims against any Consenting
Stakeholder, and (b) any right of any Consenting Stakeholder, or the ability of
any Consenting Stakeholder, to protect and preserve its rights (including rights
under this Agreement), remedies, and interests, including its claims against any
Company Party or Consenting Stakeholder. No purported termination of this
Agreement shall be effective under this Section 12 or otherwise if the Party
seeking to terminate this Agreement is in material breach of this Agreement,
except a termination pursuant to Section 12.02(b) or Section 12.02(e). Nothing
in this Section 12.05 shall restrict any Company Party’s right to terminate this
Agreement in accordance with Section 12.02(b) or Section 12.02(e).
Notwithstanding anything in this Agreement to the contrary, termination by the
Consenting Sponsors shall constitute termination by any Affiliate of a
Consenting Sponsor that holds Term Loan Credit Facility Claims or PGN Claims
unless otherwise agreed to by the Consenting Sponsor.

Section 13. Release Support.

13.01. Each Consenting Stakeholder shall (a) support, and shall not directly or
indirectly object to or commence, join, or otherwise support any proceeding or
action opposing, the releases set forth in the Plan, (b) to the extent it is
permitted to elect whether to opt out of the releases set forth in the Plan,
elect not to opt out of the releases set forth in the Plan by timely delivering
its duly executed and completed ballot(s) indicating such election, and (c) not
change, withdraw, amend, or revoke (or cause to be changed, withdrawn, amended,
or revoked) any election referred to in the immediately preceding clause (b).

 

25



--------------------------------------------------------------------------------

Section 14. Consistent Alternative Proposal. Each Consenting Stakeholder
(severally and not jointly) agrees in respect of all of its Company
Claims/Interests to support, and to not directly or indirectly object to or
commence, join, or otherwise support any proceeding or action opposing, any
Consistent Alternative Proposal, to the same extent as with respect to the
Restructuring Transactions under this Agreement. For the avoidance of doubt, any
and all Parties’ rights, claims, and defenses with respect to whether an
Alternative Restructuring Proposal is a Consistent Alternative Proposal are
reserved, including any right to challenge total enterprise value, and nothing
herein shall be deemed as barring any party from bringing any action to
determine whether or not any such Alternative Restructuring Proposal is a
Consistent Alternative Proposal.

Section 15. Cooperation.

15.01. During the Chapter 11 Cases, the Company Parties and the Consenting
Stakeholders shall use reasonable best efforts to provide counsel to the Parties
with advanced drafts of all material motions, applications, and other documents
that the Company Parties or the Consenting Stakeholders intend to file with the
Bankruptcy Court, as soon as reasonably practicable under the circumstances.

Section 16. Amendments and Waivers.

(a) This Agreement may not be modified, amended, or supplemented, and no
condition or requirement of this Agreement may be waived, in any manner except
in accordance with this Section 16.

(b) This Agreement may be modified, amended, or supplemented, or a condition or
requirement of this Agreement may be waived, in a writing signed by: (a) each
Company Party and (b) the following Parties, solely with respect to any
modification, amendment, waiver or supplement that adversely affects the rights,
obligations, or treatment of such Parties and unless otherwise specified in this
Agreement: (i) the Required Consenting 2021 Noteholders; (ii) the Required
Consenting Senior Creditors, and (iii) the Consenting Sponsors; provided,
however, that if the proposed modification, amendment, waiver, or supplement has
a material, disproportionate (as compared to other Consenting Stakeholders
holding Company Claims/Interests within the same class as provided for in the
Restructuring Term Sheet) and adverse effect on any of the Company
Claims/Interests held by a Consenting Stakeholder (including, without
limitation, any disparate treatment with respect to the releases set forth in
Section 13), then the consent of each such affected Consenting Stakeholder shall
also be required to effectuate such modification, amendment, waiver, or
supplement, and provided further, however, that any proposed modification,
amendment, waiver, or supplement that (i) increases the Supplemental Term
Loan/2019 PGN Distribution (as defined in the Restructuring Term Sheet) to the
class of Term Loan Credit Facility Claims and 2019 PGN Claims shall require the
consent of each Consenting Senior Creditor that holds Other PGN Claims; and
(ii) decreases the Supplemental Term Loan/2019 PGN Distribution to the class of
Term Loan Credit Facility Claims and 2019 PGN Claims shall require the consent
of each Consenting Senior Creditor that

 

26



--------------------------------------------------------------------------------

holds Term Loan Credit Facility Claims or 2019 PGN Claims. The waiver or
amendment of the Outside Date shall require the agreement of each Consenting
Stakeholder and the Company Parties, provided that if the Parties have otherwise
complied with the terms of the Definitive Documents and all other events and
actions necessary for the occurrence of the Restructuring Effective Date have
occurred other than the receipt of regulatory or other approval of a
governmental unit necessary for the occurrence of the Restructuring Effective
Date, the Outside Date may be extended with the consent of the Company Parties
and the Required Consenting Creditors.

(c) Any proposed modification, amendment, waiver or supplement that does not
comply with this Section 16 shall be ineffective and void ab initio.

(d) The waiver by any Party of a breach of any provision of this Agreement shall
not operate or be construed as a further or continuing waiver of such breach or
as a waiver of any other or subsequent breach. No failure on the part of any
Party to exercise, and no delay in exercising, any right, power or remedy under
this Agreement shall operate as a waiver of any such right, power or remedy or
any provision of this Agreement, nor shall any single or partial exercise of
such right, power or remedy by such Party preclude any other or further exercise
of such right, power or remedy or the exercise of any other right, power or
remedy. All remedies under this Agreement are cumulative and are not exclusive
of any other remedies provided by Law.

Section 17. Miscellaneous.

17.01. Acknowledgement. Notwithstanding any other provision herein, this
Agreement is not and shall not be deemed to be an offer with respect to any
securities or solicitation of votes for the acceptance of a plan of
reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code or
otherwise. Any such offer or solicitation will be made only in compliance with
all applicable securities Laws, provisions of the Bankruptcy Code, and/or other
applicable Law.

17.02. Exhibits Incorporated by Reference; Conflicts. Each of the exhibits,
annexes, signatures pages, and schedules attached hereto is expressly
incorporated herein and made a part of this Agreement, and all references to
this Agreement shall include such exhibits, annexes, and schedules. In the event
of any inconsistency between this Agreement (without reference to the exhibits,
annexes, and schedules hereto) and the exhibits, annexes, and schedules hereto,
this Agreement (without reference to the exhibits, annexes, and schedules
thereto) shall govern.

17.03. Publicity. As soon as reasonably practicable following the date hereof,
the Company Parties shall disseminate a press release disclosing the existence
of this Agreement and the terms hereof and of the Plan (including any schedules
and exhibits thereto that are filed with the Bankruptcy Court on the Petition
Date), but without executed signature pages and with such redactions as may be
reasonably requested by counsel to any Party to maintain the confidentiality of
the Parties. The Company Parties shall submit drafts to counsel to the
Consenting Stakeholders of any press releases and public documents that
constitute disclosure of the existence or terms of this Agreement or any
amendment to the terms of this Agreement at least three (3) calendar days prior
to making any such disclosure and shall afford them a reasonable opportunity
under the circumstances to comment on such documents and disclosures, final
versions of which shall be reasonably satisfactory to the Requisite Consenting
Creditors.

 

27



--------------------------------------------------------------------------------

17.04. Further Assurances. Subject to the other terms of this Agreement, the
Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, or as may be required by order of the Bankruptcy
Court, from time to time, to effectuate the Restructuring Transactions, as
applicable.

17.05. Complete Agreement. Except as otherwise explicitly provided herein, this
Agreement constitutes the entire agreement among the Parties with respect to the
subject matter hereof and supersedes all prior negotiations, understandings, and
agreements, whether oral or written, among the Parties with respect thereto,
other than any Confidentiality Agreement.

17.06. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM. THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each
Party hereto agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement, to the extent possible,
in the Bankruptcy Court, and solely in connection with claims arising under this
Agreement: (a) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court; (b) waives any objection to laying venue in any such action or
proceeding in the Bankruptcy Court; and (c) waives any objection that the
Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any
Party hereto.

17.07. TRIAL BY JURY WAIVER. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

17.08. Execution of Agreement. This Agreement may be executed and delivered in
any number of counterparts and by way of electronic signature and delivery, each
such counterpart, when executed and delivered, shall be deemed an original, and
all of which together shall constitute the same agreement. Except as expressly
provided in this Agreement, each individual executing this Agreement on behalf
of a Party has been duly authorized and empowered to execute and deliver this
Agreement on behalf of said Party.

17.09. Rules of Construction. This Agreement is the product of negotiations
among the Company Parties and the Consenting Stakeholders, and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation
hereof. The Company Parties and the Consenting Stakeholders were each
represented by counsel during the negotiations and drafting of this Agreement
and continue to be represented by counsel.

 

28



--------------------------------------------------------------------------------

17.10. Successors and Assigns; Third Parties. This Agreement is intended to bind
and inure to the benefit of the Parties and their respective successors and
permitted assigns, as applicable. There are no third party beneficiaries under
this Agreement, and the rights or obligations of any Party under this Agreement
may not be assigned, delegated, or transferred to any other person or entity.

17.11. Notices. All notices hereunder shall be deemed given if in writing and
delivered, if sent by electronic mail, courier, or registered or certified mail
(return receipt requested) to the following addresses (or at such other
addresses as shall be specified by like notice):

 

  (a) if to a Company Party, to:

iHeartMedia, Inc.

20880 Stone Oak Parkway

San Antonio, Texas, 78258

Attention: Robert Walls, General Counsel

with copies for information only (which shall not constitute notice) to:

Kirkland & Ellis LLP

300 North LaSalle Street

Chicago, IL 60654

Attention: Anup Sathy, P.C., William A. Guerrieri, Brian D. Wolfe, and Benjamin
M. Rhode

E-mail address: anup.sathy@kirkland.com; will.guerrieri@kirkland.com;

brian.wolfe@kirkland.com; and benjamin.rhode@kirkland.com

 

29



--------------------------------------------------------------------------------

and

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Christopher J. Marcus, P.C. and AnnElyse S. Gibbons

E-mail address: christopher.marcus@kirkland.com and
annelyse.gibbons@kirkland.com

if to a Consenting Creditor that is a member of the Term Loan/PGN Group, to the
notice details identified on that Consenting Creditor’s signature page to this
Agreement or its Transfer Agreement, with a copy (which shall not constitute
notice unless otherwise specified herein) to:

Jones Day

555 South Flower Street

Fiftieth Floor

Los Angeles, California 90071

Attention: Bruce Bennett, Joshua M. Mester, and James Johnston

Email address: bbennett@jonesday.com; jmester@jonesday.com;

jjohnston@jonesday.com

(b) if to a Consenting Creditor that is a member of the Term Lender Group, to
the notice details identified on that Consenting Creditor’s signature page to
this Agreement or its Transfer Agreement, with a copy (which shall not
constitute notice unless otherwise specified herein) to:

Arnold & Porter Kaye Scholer LLP

70 W. Madison Street

Chicago, IL 60602

Attention: Michael D. Messersmith

Email address: michael.messersmith@arnoldporter.com

and

Arnold & Porter Kaye Scholer LLP

250 W. 55th Street

New York, NY 10019

Attention: Alan Glantz

E-mail address: alan.glantz@arnoldporter.com

 

30



--------------------------------------------------------------------------------

(c) if to a Consenting 2021 Noteholder that is a member of the 2021 Noteholder
Group, to the notice details identified on that Consenting Creditor’s signature
page to this Agreement or its Transfer Agreement, with a copy (which shall not
constitute notice unless otherwise specified herein) to

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, California 90071

Attention: Robert Klyman and Matthew J. Williams

Email address: rklyman@gibsondunn.com; mjwilliams@gibsondunn.com

(d) if to a Consenting Sponsor, to the notice details identified on that
Consenting Sponsor’s signature page to this Agreement or its Transfer Agreement,
with a copy (which shall not constitute notice unless otherwise specified
herein) to

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, New York 10153

Attention: Matthew S. Barr, Jacqueline Marcus, and Gabriel A. Morgan

Email address: matt.barr@weil.com; Jacqueline.marcus@weil.com; and
Gabriel.morgan@weil.com

(e) if to any other Consenting Stakeholder, at the address, facsimile number, or
email address set forth on the signature page for such Consenting Stakeholder.

Any notice given by delivery, mail, or courier shall be effective when received.

17.12. Independent Due Diligence and Decision Making. Each Consenting
Stakeholder hereby confirms that its decision to execute this Agreement has been
based upon its independent investigation of the operations, businesses,
financial and other conditions, and prospects of the Company Parties.

17.13. Enforceability of Agreement. Each of the Parties to the extent
enforceable waives any right to assert that the exercise of termination rights
under this Agreement is subject to the automatic stay provisions of the
Bankruptcy Code, and expressly stipulates and consents hereunder to the
prospective modification of the automatic stay provisions of the Bankruptcy Code
for purposes of exercising termination rights under this Agreement, to the
extent the Bankruptcy Court determines that such relief is required.

17.14. Waiver. If the Restructuring Transactions are not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of
their rights, remedies, claims, and defenses. This Agreement is part of a
proposed settlement of matters that could otherwise be the subject of litigation
among the Parties hereto. Nothing herein shall be deemed an admission of any
kind. Pursuant to Federal Rule of Evidence 408 and any other applicable rules of
evidence, this Agreement and all negotiations relating hereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
its terms or the payment of damages to which a Party may be entitled under this
Agreement.

 

31



--------------------------------------------------------------------------------

17.15. Specific Performance. It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party, and each non-breaching Party shall be entitled to specific
performance and injunctive or other equitable relief (without the posting of any
bond and without proof of actual damages) as a remedy of any such breach,
including an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

17.16. Relationship Among Parties. Except where otherwise specified, the
agreements, representations, warranties, and obligations of the Parties under
this Agreement are, in all respects, several and not joint. No Party shall, as a
result of its entering into and performing its obligations under this Agreement,
be deemed to be part of a “group” (as that term is used in section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder) with any of the other Parties. It is understood and
agreed that no Consenting Stakeholder has any duty of trust or confidence in any
kind or form with any other Consenting Stakeholder, and, except as expressly
provided in this Agreement, there are no commitments among or between them. In
this regard, it is understood and agreed that any Consenting Stakeholder may
trade in the Company Claims/Interests without the consent of the Company
Parties, any other Consenting Stakeholder, subject to applicable securities
laws, the terms of this Agreement, and the terms of the Term Loan Credit
Facility, PGNs, or 2021 Notes, as applicable; provided, however, that no
Consenting Stakeholder shall have any responsibility for any such trading to any
other entity by virtue of this Agreement. No prior history, pattern, or practice
of sharing confidences among or between the Consenting Stakeholders shall in any
way affect or negate this understanding and agreement.

17.17. Severability and Construction. If any provision of this Agreement shall
be held by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remaining provisions shall remain in full force and effect if
essential terms and conditions of this Agreement for each Party remain valid,
binding, and enforceable.

17.18. Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect hereof at Law or in equity shall be
cumulative and not alternative, and the exercise of any right, power, or remedy
thereof by any Party shall not preclude the simultaneous or later exercise of
any other such right, power, or remedy by such Party.

17.19. Survival. Notwithstanding (a) any Transfer of any Company
Claims/Interests in accordance with Section 8 or (b) the termination of this
Agreement in accordance with its terms, the agreements and obligations of the
Parties in Section 17 and the Confidentiality Agreements shall survive such
Transfer and/or termination and shall continue in full force and effect for the
benefit of the Parties in accordance with the terms hereof and thereof.

17.20. Capacities of Consenting Stakeholders. Each Consenting Stakeholder has
entered into this agreement on account of all Company Claims/Interests that it
holds (directly or through discretionary accounts that it manages or advises)
and, except where otherwise specified in this Agreement, shall take or refrain
from taking all actions that it is obligated to take or refrain from taking
under this Agreement with respect to all such Company Claims/Interests.

 

32



--------------------------------------------------------------------------------

17.21. Consents and Acceptances. Where a written consent, acceptance, or
approval is required pursuant to or contemplated by this Agreement, pursuant to
Section 3.02, Section 16, or otherwise, including a written approval by the
Company Parties, the Required Consenting Creditors, or the Consenting Sponsors,
such written consent, acceptance, or approval shall be deemed to have occurred
if, by agreement between counsel to the Parties submitting and receiving such
consent, acceptance, or approval, it is conveyed in writing (including
electronic mail) between each such counsel without representations or warranties
of any kind on behalf of such counsel.

17.22. Accession. After the date hereof, additional holders of Term Loan Credit
Facility Claims, PGN Claims, 2021 Note Claims, and Equity Interests may become
Consenting Stakeholders by agreeing in writing to be bound by the terms of this
Agreement by executing a counterpart signature page to this Agreement and
delivering such signature page in accordance with Section 17.11 of this
Agreement.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.

 

33



--------------------------------------------------------------------------------

Company Parties’ Signature Page to

the Restructuring Support Agreement

AM/FM BROADCASTING LICENSES, LLC

AM/FM BROADCASTING, INC.

AM/FM OPERATING, INC.

AM/FM RADIO LICENSES, LLC

AM/FM TEXAS BROADCASTING, LP

AM/FM TEXAS LICENSES, LLC

AM/FM TEXAS, LLC

CAPSTAR RADIO OPERATING COMPANY

CAPSTAR TX, LLC

CC BROADCAST HOLDINGS, INC.

CC FINCO HOLDINGS, LLC

CC LICENSES, LLC

CHRISTAL RADIO STATIONS, INC.

CINE GUARANTORS II, INC.

CITICASTERS CO.

CITICASTERS LICENSES, INC.

CLEAR CHANNEL BROADCASTING LICENSES, INC.

CLEAR CHANNEL HOLDINGS, INC.

CLEAR CHANNEL INVESTMENTS, INC.

CLEAR CHANNEL METRO, LLC

CLEAR CHANNEL MEXICO HOLDINGS, INC.

CLEAR CHANNEL REAL ESTATE, LLC

CRITICAL MASS MEDIA, INC.

IHEARTCOMMUNICATIONS, INC.

IHEARTMEDIA + ENTERTAINMENTS, INC.

IHEARTMEDIA CAPITAL I, LLC

IHEARTMEDIA CAPITAL II, LLC

IHEARTMEDIA MANAGEMENT SERVICES, INC.

IHM IDENTITY, INC.

KATZ COMMUNICATIONS, INC.

KATZ MEDIA GROUP, INC.

KATZ MILLENNIUM SALES & MARKETING, INC.

KATZ NET RADIO SALES, INC.

M STREET CORPORATION

PREMIERE NETWORKS, INC.

TERRESTRIAL RF LICENSING, INC.

TTWN MEDIA NETWORKS, LLC

TTWN NETWORKS, LLC

IHEARTMEDIA, INC.

 

By:  

/s/ Robert H. Walls, Jr.

Name: Robert H. Walls, Jr. Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A

Term Sheet

Execution Version

 

 

IHEARTMEDIA, INC., ET AL.

RESTRUCTURING TERM SHEET

March 16, 2018

 

 

This Term Sheet (including the exhibits attached hereto, the “Term Sheet”)1 sets
forth the principal terms of a financial restructuring (the “Restructuring”) of
the existing debt, existing equity interests in, and certain other obligations
of iHeartMedia, Inc. (“iHeart”) on behalf of itself and certain of its
subsidiaries listed on Annex 1 hereto (collectively with iHeart, the “Company
Parties”), through a chapter 11 plan of reorganization (the “Plan”) to be filed
by the Company Parties in connection with commencing cases (the “Chapter 11
Cases”) in the United States Bankruptcy Court for the Southern District of Texas
(the “Bankruptcy Court”) under chapter 11 of title 11 of the United States Code
(the “Bankruptcy Code”). Following the occurrence of the Restructuring Effective
Date, iHeart shall be referred to herein as “Reorganized iHeart”.

THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO
ANY EXCHANGE OR PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH A
SOLICITATION, IF ANY, SHALL BE MADE ONLY IN COMPLIANCE WITH SECTION 4(A)(2) OF
THE SECURITIES ACT OF 1933 AND/OR SECTION 1145 OF THE BANKRUPTCY CODE AND
APPLICABLE PROVISIONS OF SECURITIES, BANKRUPTCY, AND/OR OTHER APPLICABLE
STATUTES, RULES, AND LAWS.

THIS TERM SHEET DOES NOT ADDRESS ALL MATERIAL TERMS THAT WOULD BE REQUIRED IN
CONNECTION WITH ANY POTENTIAL RESTRUCTURING AND ANY AGREEMENT IS SUBJECT TO THE
EXECUTION OF DEFINITIVE DOCUMENTATION IN FORM AND SUBSTANCE CONSISTENT WITH THIS
TERM SHEET AND OTHERWISE REASONABLY ACCEPTABLE TO THE CONSENTING STAKEHOLDERS
AND THE COMPANY PARTIES (EACH AS DEFINED HEREIN) IN THE MANNER SET FORTH IN THE
RSA.

THIS TERM SHEET HAS BEEN PRODUCED FOR DISCUSSION AND SETTLEMENT PURPOSES ONLY
AND IS SUBJECT TO RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND OTHER SIMILAR
APPLICABLE STATE AND FEDERAL STATUTES, RULES, AND LAWS. THIS TERM SHEET AND THE
INFORMATION CONTAINED HEREIN ARE STRICTLY CONFIDENTIAL AND SHALL NOT BE SHARED
WITH ANY OTHER PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY PARTIES.

 

1  Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Restructuring Support Agreement (the “RSA”) to
which this Term Sheet is attached as Exhibit A.



--------------------------------------------------------------------------------

Restructuring Summary Separation of CCOH    Upon the Restructuring Effective
Date, and as further described below, Clear Channel Outdoor Holdings, Inc.
(“CCOH”) will be separated or spun-off from the Company Parties and the holders
of the Term Loan Credit Facility Claims and PGN Claims will become the holders
of the economic interests in CCOH currently held by the Company Parties (or
their subsidiaries). Post-Emergence Capital Structure   

As of the Restructuring Effective Date, the Company Parties’ pro forma exit
capital structure will consist of the following:

 

•  New ABL Facility. A senior secured asset-based revolving credit facility (the
“New ABL Facility”) on terms reasonably acceptable to the Company Parties and
the Required Consenting Senior Creditors, and set forth in a supplement to the
Plan, sufficient to fund the distributions required by the Plan.

 

•  New Secured Debt. $5,750 million in principal amount of secured debt on terms
reasonably acceptable to the Company Parties and the Required Consenting Senior
Creditors, and set forth in a supplement to the Plan (the “New Secured Debt”).
The Company Parties and the Required Consenting Senior Creditors shall consult
with the 2021 Noteholder Group and the Consenting Sponsors with respect to the
terms of the New Secured Debt.

 

•  Reorganized iHeart Equity/Warrants. Reorganized iHeart shall issue equity
(the “Reorganized iHeart Equity”) on the Restructuring Effective Date to holders
of Term Loan Credit Facility Claims, PGN Claims, 2021 Notes Claims, Legacy Notes
Claims, and holders of Equity Interests in iHeart in the amounts set forth below
(in each case, subject to dilution by the Post-Emergence Equity Incentive
Program).2

Proposed Treatment of Claims and Interests Under the Plan DIP Claims    On the
Restructuring Effective Date, each holder of an allowed DIP Claim shall receive,
in full and final satisfaction, compromise, settlement, release, and discharge
of and in exchange for such claim, payment in full in cash on the Restructuring
Effective Date. Administrative, Priority Tax, Other Priority Claims, and Other
Secured Claims    On or as soon as reasonably practicable following the
Restructuring Effective Date, each holder of an administrative, priority tax,
other priority claim, or other secured claim will receive, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for such claim:

 

2  Shares of Reorganized iHeart Equity (“Reorganized iHeart Common Stock”) will
only be issued on the Restructuring Effective Date to those holders of such
claims who have provided a written certification sufficient to enable the
Company Parties to determine (a) the extent to which direct and indirect voting
and equity interests of the certifying party are held by non-U.S. persons, as
determined under section 310(b) of Chapter 5 of Title 47 of the United States
Code, 47 U.S.C. § 151 et seq., as amended (the “Communications Act”) and the
Federal Communication Commission’s (the “FCC”) rules and (b) whether the holding
of more than 4.99% of Reorganized iHeart Equity by the certifying party would
result in a violation of FCC ownership rules or be inconsistent with FCC
approval. Holders of such claims who do not meet this criteria will be issued
special warrants (“Special Warrants”) to purchase shares of Reorganized iHeart
Common Stock, which can, or will automatically under certain circumstances, be
exercised to purchase Reorganized iHeart Common Stock. Additional details
regarding the Special Warrants and the Reorganized iHeart Common Stock and
details regarding the equity allocation mechanism will be set forth in the Plan.

 

36



--------------------------------------------------------------------------------

  

(a)   payment in full in cash;

 

(b)   reinstatement pursuant to section 1124 of the Bankruptcy Code;

 

(c)   delivery of the collateral securing any such secured claim and payment of
any interest required under section 506(b) of the Bankruptcy Code; or

 

(d)   such other treatment rendering such claim unimpaired.

ABL Facility Claims   

As of the date hereof, the total outstanding principal amount of the Company
Parties’ obligations under iHeart’s receivables based credit facility (the “ABL
Facility”) is $371 million (plus prepetition accrued interest).

 

To the extent not already satisfied in full during the chapter 11 cases, on or
as soon as reasonably practicable following the Restructuring Effective Date,
each holder of a Claim on account of the ABL Facility (each, an “ABL Facility
Claim”) will, in full and final satisfaction, compromise, settlement, release,
and discharge of and in exchange for such ABL Facility Claim, be reinstated
pursuant to section 1124 of the Bankruptcy Code or receive payment in full in
cash.

Term Loan Credit Facility Claims and 2019 PGN Claims   

As of the date hereof, the total outstanding principal amount of the Company
Parties’ obligations under the Term Loan Credit Facility is $6,300 million (plus
prepetition accrued interest) and the total outstanding principal amount of the
Company Parties’ obligations under the 2019 PGNs is $2,000 million (plus
prepetition accrued interest).

 

On or as soon as reasonably practicable following the Restructuring Effective
Date, each holder of a Term Loan Credit Facility Claim or 2019 PGN Claim (other
than any Company Party, which has waived such distribution pursuant to the
section below entitled “Intercompany Claims”) will receive, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for such Term Loan Credit Facility Claim or 2019 PGN Claim, its pro rata share
and interest in (the “Supplemental Term Loan/2019 PGN Distribution”):

 

(a)   $131 million in principal amount of New Secured Debt to be issued by
Reorganized iHeart pursuant to the Plan upon the occurrence of the Restructuring
Effective Date; and

 

(b)   a distribution of (i) Special Warrants, (ii) Reorganized iHeart Common
Stock, or (iii) a combination of Special Warrants and Reorganized iHeart Common
Stock, which (inclusive of the shares of Reorganized iHeart Common Stock that
may be received in connection with the exercise of the Special Warrants) will
constitute, in the aggregate, 2.21 percent of the Reorganized iHeart Common
Stock, subject to dilution on account of the Post-Emergence Equity Incentive
Program (as defined below); plus

 

its pro rata share (calculated together with the Other PGN Claims) and interest
in:

 

(c)   $5,419 million in principal amount of New Secured Debt to be issued by
Reorganized iHeart pursuant to the Plan upon the occurrence of the Restructuring
Effective Date;

 

(d)   all excess cash estimated after payment of, among other things, all
Restructuring Transaction costs and after consideration of a reserve for minimum
liquidity for Reorganized iHeart, which reserve shall be in an amount agreed
upon between the Company Parties and the Required Consenting Senior Creditors by
the date of the entry of an order approving the Disclosure Statement;

 

37



--------------------------------------------------------------------------------

  

(e)   a distribution of (i) Special Warrants, (ii) Reorganized iHeart Common
Stock, or (iii) a combination of Special Warrants and Reorganized iHeart Common
Stock, which (inclusive of the shares of Reorganized iHeart Common Stock that
may be received in connection with the exercise of the Special Warrants) will
constitute, in the aggregate, 91.79 percent of the Reorganized iHeart Common
Stock, subject to dilution on account of the Post-Emergence Equity Incentive
Program (as defined below); and

 

(f)   100 percent of the common equity in CCOH owned by the Company Parties or
their subsidiaries (the “CCOH Equity”).3

Other PGN Claims   

As of the date hereof, the total outstanding principal amount of the Company
Parties’ obligations under the Other PGNs is $4,752 million (plus prepetition
accrued interest).

 

On or as soon as reasonably practicable following the Restructuring Effective
Date, each holder of an Other PGN Claim (other than any Company Party, which has
waived such distribution pursuant to the section below entitled “Intercompany
Claims”) will receive, in full and final satisfaction, compromise, settlement,
release, and discharge of and in exchange for such Other PGN Claim, its pro rata
share (calculated together with the Term Loan Credit Facility Claims and 2019
PGN Claims) and interest in:

 

(a)   $5,419 million in principal amount of New Secured Debt to be issued by
Reorganized iHeart pursuant to the Plan upon the occurrence of the Restructuring
Effective Date;

 

(b)   all excess cash estimated after payment of, among other things, all
Restructuring Transaction costs and after consideration of a reserve for minimum
liquidity for Reorganized iHeart, which reserve shall be in an amount agreed
upon between the Company Parties and the Required Consenting Senior Creditors by
the date of the entry of an order approving the Disclosure Statement;

 

(c)   a distribution of (i) Special Warrants, (ii) Reorganized iHeart Common
Stock, or (iii) a combination of Special Warrants and Reorganized iHeart Common
Stock, which (inclusive of the shares of Reorganized iHeart Common Stock that
may be received in connection with the exercise of the Special Warrants) will
constitute, in the aggregate, 91.79 percent of the Reorganized iHeart Common
Stock, subject to dilution on account of the Post-Emergence Equity Incentive
Program (as defined below); and

 

(d)   100 percent of the common equity in CCOH owned by the Company Parties or
their subsidiaries (the “CCOH Equity”).3

2021 Notes Claims and Legacy Notes Claims    The 2021 Notes Claims and Legacy
Notes Claims shall be classified together under the Plan.

 

3  Reflects Company Parties’ or their subsidiaries’ ownership in CCOH (e.g.,
100% = 89.5% direct ownership). Assumes percentage of CCOH ownership held
publicly remains outstanding.

 

38



--------------------------------------------------------------------------------

  

As of the date hereof, the total outstanding principal amount of the Company
Parties’ obligations under the 2021 Notes is $2,235 million (plus prepetition
accrued interest). As of the date hereof, the total outstanding principal amount
of the Company Parties’ obligations under the Legacy Notes is $532 million (plus
prepetition accrued interest).

 

On or as soon as reasonably practicable following the Restructuring Effective
Date, each holder of a 2021 Notes Claim or Legacy Claim (other than any Company
Party, which has waived such distribution pursuant to the section below entitled
“Intercompany Claims”) will receive, in full and final satisfaction, compromise,
settlement, release, and discharge of and in exchange for such 2021 Notes Claim
or Legacy Claim, its pro rata share and interest in:

 

(a)   $200 million in principal amount of New Secured Debt to be issued by
Reorganized iHeart pursuant to the Plan upon the occurrence of the Restructuring
Effective Date; and

 

(b)   a distribution of (i) Special Warrants, (ii) Reorganized iHeart Common
Stock, or (iii) a combination of Special Warrants and Reorganized iHeart Common
Stock, which (inclusive of the shares of Reorganized iHeart Common Stock that
may be received in connection with the exercise of the Special Warrants) will
constitute, in the aggregate, 5.0 percent of the Reorganized iHeart Common
Stock, subject to dilution on account of the Post-Emergence Equity Incentive
Program (as defined below). Any Special Warrants shall have a nominal exercise
price.

General Unsecured Claims    To be agreed to among the Company Parties and the
Required Consenting Senior Creditors. Equity Interests    On or as soon as
reasonably practicable following the Restructuring Effective Date, each holder
of an Equity Interest will receive, in full and final satisfaction, compromise,
settlement, release, and discharge of and in exchange for such Equity Interest,
its pro rata share and interest in a distribution of (i) Special Warrants,
(ii) Reorganized iHeart Common Stock, or (iii) a combination of Special Warrants
and Reorganized iHeart Common Stock, which (inclusive of the shares of
Reorganized iHeart Common Stock that may be received in connection with the
exercise of the Special Warrants) will constitute, in the aggregate, 1.0 percent
of the Reorganized iHeart Common Stock, subject to dilution on account of the
Post-Emergence Equity Incentive Program (as defined below) CCOH Due From Claims
   All claims held by CCOH against iHeartCommunications, Inc., one of the
Company Parties, pursuant to the terms of the intercompany revolving promissory
note (the “CCOH Due From Claims”) will receive treatment in a form and substance
acceptable to the Company Parties, CCOH, and the Required Consenting Senior
Creditors. Section 510(b) Claims    On the Restructuring Effective Date, all
claims arising under section 510(b) of the Bankruptcy Code shall be discharged
without any distribution. Intercompany Claims    All claims held by one Company
Party or an affiliate in any other Company Party or an affiliate (other than
Term Loan Credit Facility Claims, PGN Claims, 2021 Notes Claims, or Legacy Notes
Claims, or CCOH Due From Claims held by a Company Party or an affiliate) will
be, at the option of Reorganized iHeart with the consent of the Required
Consenting Senior Creditors, either (a) reinstated or (b) cancelled without any
distribution on account of such interests.

 

39



--------------------------------------------------------------------------------

   All PGN Claims, 2021 Notes Claims, and Legacy Notes Claims4 held by a Company
Party will be cancelled without any distribution on account of such interests.
Intercompany Interests    All interests held by one Company Party in any other
Company Party will be, at the option of iHeart, either (a) reinstated or
(b) cancelled without any distribution on account of such interests.
Implementation CCOH Separation    The Company Parties and the Required
Consenting Senior Creditors shall negotiate in good faith the definitive
documentation necessary to implement the separation of CCOH from iHeart and the
other Company Parties on the Restructuring Effective Date pursuant to a taxable
separation or tax-free divisive G reorganization. Structure and Tax
Considerations   

Subject to the agreement of the Company Parties and the Required Consenting
Senior Creditors, in their reasonable discretion, the Restructuring shall be
structured as either a taxable separation of CCOH or as a tax-free “divisive G”
reorganization pursuant to I.R.C. §§ 368(a)(1)(G) and 355 so as to:

 

•  separate CCOH from iHeart and the other Company Parties on the Restructuring
Effective Date;

 

•  obtain the most beneficial structure for the Company Parties and CCOH; and

 

•  preserve or otherwise maximize favorable tax attributes (including tax basis)
of the Company Parties and CCOH to the extent practicable.

Market Financing    Some or all of the New Secured Debt may be replaced with
cash proceeds of third-party market financing that becomes available prior to
the Effective Date. Any reduction of New Secured Debt shall be made
proportionally based upon the ratio of New Secured Debt to be distributed to
(a) Term Loan Credit Facility Claims and PGN Claims on the one hand, and
(b) 2021 Notes Claims and Legacy Notes Claims on the other hand. Milestones   

The Restructuring must conform to the following timetable (each event, a
“Milestone”):

 

•  the Plan, Disclosure Statement, and a motion for approval of the Disclosure
Statement, all in form and substance reasonably acceptable to the Company
Parties and Consenting Stakeholders as provided in the RSA, shall be filed in
the Chapter 11 Cases within 45 days of the Petition Date;

 

•  an order approving the Disclosure Statement shall be entered by the
Bankruptcy Court within 70 days of the filing of the Plan and Disclosure
Statement, provided that such milestone may be extended twice, with the first
such extension being a 20 day period in the Company Parties’ sole discretion and
the second such extension being a 20 day period, upon the Company Parties
certifying to the Required Consenting Creditors of the existence of a
legitimate, non-binding expression of interest from a qualified third party in a
Consistent Alternative Transaction prior to each such extension or with the
agreement of the Required Consenting Senior Creditors;

 

4  Includes the $57.1 million of 5.5% senior notes due 2016 held by Clear
Channel Holdings, Inc.

 

40



--------------------------------------------------------------------------------

  

•  an order confirming the Plan shall be entered by the Bankruptcy Court within
75 days of the entry of an order approving the Disclosure Statement; and

 

•  the Restructuring Effective Date shall occur within 365 days of the Petition
Date (the “Outside Date”); provided that the Parties shall negotiate in good
faith for a reasonable extension of the Outside Date if the Parties have
otherwise complied with the terms of the Definitive Documents and all other
events and actions necessary for the occurrence of the Restructuring Effective
Date have occurred other than the receipt of regulatory or other approval of a
governmental unit necessary for the occurrence of the Restructuring Effective
Date.

Conditions Precedent to the Restructuring Effective Date   

The occurrence of the Restructuring Effective Date shall be subject to the
following conditions precedent:

 

•  the RSA shall not have been terminated and remain in full force and effect;

 

•  the orders approving the Disclosure Statement and the Plan shall have been
entered and such orders shall not have been stayed, modified, or vacated on
appeal;

 

•  entry into the New ABL Facility (with all conditions precedent thereto having
been satisfied or waived);

 

•  entry into and issuance of the New Secured Debt (with all conditions
precedent thereto having been satisfied or waived);

 

•  issuance of the Reorganized iHeart Equity (with all conditions precedent
thereto having been satisfied or waived);

 

•  establishment of a professional fee escrow account funded in the amount of
estimated accrued but unpaid professional fees incurred by the Company Parties
during the Chapter 11 Cases;

 

•  Payment of all reasonable and documented fees and expenses incurred at any
time in connection with the Company Parties by (a) members of the Term Loan/PGN
Group, (b) members of the Term Lender Group, so long as each member of the Term
Lender Group executes the RSA, (c) the 2021 Noteholder Group Professionals,
(d) the Consenting Sponsors, and (e) the agents and/or trustees for the Term
Loan Credit Facility Claims, the PGN Claims, and the 2021 Notes Claims;

 

•  unless waived by the Company Parties and the Required Consenting Senior
Creditors, the Internal Revenue Service shall have issued a private letter
ruling (“PLR”) or iHeart shall have received an opinion of counsel or accounting
firm chosen by the Company Parties (“Tax Opinion”), in each case in form and
substance reasonably acceptable to the Company Parties and the Required
Consenting Senior Creditors, with respect to any and all matter(s) that such
parties have reasonably determined that the receipt of a PLR or a Tax Opinion is
advisable with respect to the Restructuring;

 

41



--------------------------------------------------------------------------------

  

•  CCOH shall have been separated or spun-off from the Company Parties and the
holders of the Term Loan Credit Facility Claims and PGN Claims shall be the
holders of economic interests in CCOH currently held by the Company Parties or
their subsidiaries; and

 

•  any and all requisite FCC approvals and any other governmental, regulatory,
and third-party approvals and consents shall have been obtained.

Corporate Governance and Employee Matters Board of Directors   

The board of directors of Reorganized iHeart (the “Reorganized Board”) shall
consist of nine members. The Required Consenting Senior Creditors shall appoint
a committee responsible for interviewing and selecting the non-management
directors (the “Selection Committee”).5 The Consenting Sponsors shall have the
right to appoint one individual to serve on the Selection Committee. The Chief
Executive Officer and President/Chief Operating Officer/Chief Financial Officer
shall have the right to consult with the Selection Committee regarding such
candidates. The Selection Committee may take recommendations for potential
directors from the Chief Executive Officer and President/Chief Operating
Officer/Chief Financial Officer, a qualified search firm, or any of the
Consenting Stakeholders. The Selection Committee shall consult with the Chief
Executive Officer and President/Chief Operating Officer/Chief Financial Officer
to determine the appropriate number of independent directors.

 

The Selection Committee shall also interview and select individuals to be
nominated and elected by Reorganized iHeart immediately prior to the CCOH
Separation to serve on the board of CCOH.

 

The members of the Reorganized Board will be identified at or prior to the
hearing to consider confirmation of the Plan.

Corporate Governance Documents    In connection with the Restructuring Effective
Date, and consistent with section 1123(a)(6) of the Bankruptcy Code, Reorganized
iHeart and CCOH shall adopt customary corporate governance documents, including
amended and restated certificates of incorporation, bylaws, and shareholders’
agreements in form and substance reasonably acceptable to the Company Parties
and the Required Consenting Senior Creditors. Employment Obligations    The
Consenting Stakeholders consent to (i) the continuation of the Company Parties’
wages, compensation, benefits, and incentive programs according to existing
terms and practices, including executive compensation programs and the 2018
incentive plans on terms reasonably acceptable to the Company Parties and the
Required Consenting Senior Creditors and to be disclosed prior to the deadline
to object to the Disclosure Statement, and (ii) any motions in the Bankruptcy
Court for approval thereof.

 

5  Management participation on the board to be determined.

 

42



--------------------------------------------------------------------------------

Employment Agreements    The Plan shall provide for the employment agreements
for each of the members of the senior management team of iHeart to be assumed or
otherwise amended on terms reasonably acceptable to the Company Parties and the
Required Consenting Senior Creditors, with the consent of the applicable member
of the senior management team, and to be disclosed prior to the deadline to
object to the Disclosure Statement. Indemnification of Prepetition Directors,
Officers, Managers, et al.    Under the Restructuring, all indemnification
provisions currently in place (whether in the by-laws, certificates of
incorporation or formation, limited liability company agreements, other
organizational documents, board resolutions, indemnification agreements,
employment contracts, or otherwise) for the current and former directors,
officers, managers, employees, attorneys, accountants, investment bankers, and
other professionals of the Company Parties, as applicable, shall be assumed and
survive the effectiveness of the Restructuring. Post-Emergence Equity Incentive
Program    Members of the management team of Reorganized iHeart will be entitled
to participate in an equity incentive program (the “Post-Emergence Equity
Incentive Program”) to be determined and to be included as an exhibit to the
Plan when first filed by the Company Parties. Miscellaneous Provisions Debtor
Releases, Third-Party Releases, and Exculpation   

The exculpation provisions, the Debtor releases, and the “third-party” releases
to be included in the Plan will be as set forth in Annex 2 hereto in all
material respects.

 

To the extent there is an ability to “opt out,” the Consenting Stakeholders
will, pursuant to the RSA, agree not to “opt out” of the consensual
“third-party” releases.

 

On the Restructuring Effective Date, the Company Parties and their affiliates
shall take all steps necessary to dismiss with prejudice the Texas Litigation.

Reorganized iHeart Equity    Except as otherwise noted, it is the intent of the
parties that any “securities” as defined in section 2(a)(1) of the Securities
Act of 1933 issued under the Plan, except with respect to any entity that is an
underwriter, shall be exempt from registration under U.S. state and federal
securities laws pursuant to section 1145 of the Bankruptcy Code and Reorganized
iHeart will utilize section 1145 of the Bankruptcy Code, or to the extent that
such exemption is unavailable, shall utilize any other available exemptions from
registration, as applicable. Customary registration rights to be provided to any
holders who may be unable to rely upon an exemption for resales. Reorganized
iHeart will use reasonable best efforts to have its common stock admitted to
listing on a recognized U.S. stock exchange as promptly as reasonably
practicable on or after the Restructuring Effective Date, and prior to any such
listing to use its reasonable best efforts to qualify its shares for trading in
the pink sheets. Regulatory Requirements    All parties shall abide by, and use
their reasonable best efforts to obtain, any regulatory and licensing
requirements or approvals to consummate the Restructuring as promptly as
practicable including, but not limited to requirements or approvals that may
arise as a result of such party’s equity holdings in Reorganized iHeart.

 

43



--------------------------------------------------------------------------------

Non-Transfer    Except as otherwise disclosed to the Parties prior to executing
the RSA, from and after January 1, 2018 through the Restructuring Effective
Date, each Consenting Stakeholder has not and will not transfer any of the
Equity Interests in the Company Parties held by such Consenting Stakeholder or
its affiliates, or claim a worthless stock deduction in any such Equity
Interests, and will prevent any of its affiliates from taking any similar action
unless the transferee(s) agree(s) to be bound by all of the terms and conditions
of the Term Sheet.

 

44



--------------------------------------------------------------------------------

Annex 1

Company Parties

1. AM/FM Broadcasting Licenses, LLC

2. AM/FM Broadcasting, Inc.

3. AM/FM Operating, Inc.

4. AM/FM Radio Licenses, LLC

5. AM/FM Texas Broadcasting, LP

6. AM/FM Texas Licenses, LLC

7. AM/FM Texas, LLC

8. Capstar Radio Operating Company

9. Capstar TX, LLC

10. CC Broadcast Holdings, Inc.

11. CC Finco Holdings, LLC

12. CC Licenses, LLC

13. Christal Radio Stations, Inc.

14. Cine Guarantors II, Inc.

15. Citicasters Co.

16. Citicasters Licenses, Inc.

17. Clear Channel Broadcasting Licenses, Inc.

18. Clear Channel Holdings, Inc.

19. Clear Channel Investments, Inc.

20. Clear Channel Metro, LLC

21. Clear Channel Mexico Holdings, Inc.

22. Clear Channel Real Estate, LLC

23. Critical Mass Media, Inc.

24. iHeartCommunications, Inc.

25. iHeartMedia + Entertainments, Inc.

26. iHeartMedia Capital I, LLC

27. iHeartMedia Capital II, LLC

28. iHeartMedia, Inc.

29. iHeartMedia Management Services, Inc.

30. iHM Identity, Inc.

31. Katz Communications, Inc.

32. Katz Media Group, Inc.

33. Katz Millennium Sales & Marketing, Inc.

34. Katz Net Radio Sales, Inc.

35. M Street Corporation

36. Premiere Networks, Inc.

37. Terrestrial RF Licensing, Inc.

38. TTWN Media Networks, LLC

39. TTWN Networks, LLC



--------------------------------------------------------------------------------

Annex 2

Debtor Releases, Third-Party Releases, and Exculpation

“Related Party” means, collectively, current and former directors, managers,
officers, equity holders (regardless of whether such interests are held directly
or indirectly), affiliated investment funds or investment vehicles,
predecessors, participants, successors, assigns, subsidiaries, affiliates,
managed accounts or funds, partners, limited partners, general partners,
principals, members, management companies, fund advisors, employees, agents,
advisory board members, financial advisors, attorneys, accountants, investment
bankers, consultants, representatives, and other professionals.

“Released Party” means, collectively, and in each case in its capacity as such:
(a) each Company Party; (b) each Company Party as reorganized pursuant to the
Plan; (c) each Consenting Stakeholder; (d) each agent and/or trustee for the
Term Loan Credit Facility Claims, the PGN Claims, and the 2021 Notes Claims;
(e) each current and former Affiliate of each Entity in clause (a) through (d);
and (f) each Related Party of each Entity in clause (a) through (e).

“Releasing Parties” means, collectively, and in each case in its capacity as
such: (a) each Company Party; (b) each Company Party as reorganized pursuant to
the Plan; (c) each Consenting Stakeholder; (d) all holders of Claims; (e) all
holders of Interests; (f) each current and former Affiliate of each Entity in
clause (a) through (e); and (g) each Related Party of each Entity in clause
(a) through (f).

Releases by the Debtors. Pursuant to section 1123(b) of the Bankruptcy Code, for
good and valuable consideration, on and after the Plan Effective Date, each
Released Party is deemed released and discharged by the Debtors, the Reorganized
Debtors, and their Estates from any and all Causes of Action, including any
derivative claims asserted on behalf of the Debtors, that the Debtors, the
Reorganized Debtors, or their Estates would have been legally entitled to assert
in their own right (whether individually or collectively) or on behalf of the
holder of any Claim against, or Interest in, a Debtor or other Entity, based on
or relating to, or in any manner arising from, in whole or in part, the Debtors,
the Debtors’ capital structure, the assertion or enforcement of rights and
remedies against the Debtors, the Debtors’ in- or out-of-court restructuring
efforts, intercompany transactions between or among a Company Party and another
Company Party, the Chapter 11 Cases, the formulation, preparation,
dissemination, negotiation, or filing of the RSA, the Disclosure Statement, the
Plan, or any Restructuring Transaction, contract, instrument, release, or other
agreement or document created or entered into in connection with the RSA, the
Disclosure Statement, or the Plan, the filing of the Chapter 11 Cases, the
pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance or distribution of securities
pursuant to the Plan, or the distribution of property under the Plan or any
other related agreement, or upon any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Plan
Effective Date , including without limitation the claims and causes of action
asserted in the proceedings captioned (a) iHeartCommunications, Inc. v. Benefit
Street Partners LLC et al., No. 2016 CI



--------------------------------------------------------------------------------

04006 in the District Court of Bexar County, Texas; (b) iHeartCommunications,
Inc. v. Canyon Capital Advisors LLC et al., No. 2016 CI 07857 in the District
Court of Bexar County, Texas; and (c) iHeartCommunications, Inc. et al. v.
Benefit Street Partners LLC et al., Civ. A. No. 5:17-00009 in the District Court
of Bexar County, Texas (Case No. 2016 CI 12468). Notwithstanding anything to the
contrary in the foregoing, the releases set forth above do not release any
post-Plan Effective Date obligations of any party or Entity under the Plan, any
Restructuring Transaction, or any document, instrument, or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan.

Releases by Holders of Claims and Interests. As of the Plan Effective Date, each
Releasing Party is deemed to have released and discharged each Debtor,
Reorganized Debtor, and Released Party from any and all Causes of Action,
whether known or unknown, including any derivative claims asserted on behalf of
the Debtors, that such Entity would have been legally entitled to assert
(whether individually or collectively), based on or relating to, or in any
manner arising from, in whole or in part, the Debtors, the Debtors’ in- or
out-of-court restructuring efforts, intercompany transactions between or among a
Company Party and another Company Party, the Chapter 11 Cases, the formulation,
preparation, dissemination, negotiation, or filing of the RSA, the Disclosure
Statement, the Plan, or any Restructuring Transaction, contract, instrument,
release, or other agreement or document created or entered into in connection
with the RSA, the Disclosure Statement, or the Plan, the filing of the Chapter
11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or
distribution of securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement, or upon any other related act or
omission, transaction, agreement, event, or other occurrence taking place on or
before the Plan Effective Date. Notwithstanding anything to the contrary in the
foregoing, the releases set forth above do not release any post-Plan Effective
Date obligations of any party or Entity under the Plan, any Restructuring
Transaction, or any document, instrument, or agreement (including those set
forth in the Plan Supplement) executed to implement the Plan.

Exculpation. Except as otherwise specifically provided in the Plan, no
Exculpated Party shall have or incur, and each Exculpated Party is released and
exculpated from any Cause of Action for any claim related to any act or omission
in connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, or filing of the RSA and
related prepetition transactions, the Disclosure Statement, the Plan, or any
Restructuring Transaction, contract, instrument, release or other agreement or
document created or entered into in connection with the Disclosure Statement or
the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the
pursuit of Consummation, the administration and implementation of the Plan,
including the issuance of securities pursuant to the Plan, or the distribution
of property under the Plan or any other related agreement, except for claims
related to any act or omission that is determined in a final order to have
constituted actual fraud or gross negligence, but in all respects such Entities
shall be entitled to reasonably rely upon the advice of counsel with respect to
their duties and responsibilities pursuant to the Plan. The Exculpated Parties
have, and upon completion of the Plan shall be deemed to have, participated in
good faith and in compliance with the applicable laws with regard to the
solicitation of votes and distribution of consideration pursuant to the Plan
and, therefore, are not, and on account of such distributions shall not be,
liable at any time for the violation of any applicable law, rule, or regulation
governing the solicitation of acceptances or rejections of the Plan or such
distributions made pursuant to the Plan.



--------------------------------------------------------------------------------

EXHIBIT B

Transfer Agreement

PROVISION FOR TRANSFER AGREEMENT

The undersigned (“Transferee”) (a) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of             (the
“Agreement”),1 by and among the Company Parties and each of the Consenting
Stakeholders party thereto, (b) desires to acquire the Claims described below
(the “Transferred Claims”) from one of the Consenting Stakeholders (the
“Transferor”), and (c) hereby irrevocably agrees to be bound by the terms and
conditions of the Agreement to the same extent the Transferor was thereby bound
with respect to the Transferred Claims, and shall be deemed a “Consenting
Stakeholder” and a [“Consenting Creditor”] / [“Consenting Sponsor”] under the
terms of the Agreement.

The Transferee hereby specifically and irrevocably agrees (i) to be bound by the
terms and conditions of the Agreement, to the same extent applicable to the
Transferred Claims, (ii) to be bound by the vote of the Transferor if cast prior
to the effectiveness of the transfer of the Transferred Claims, except as
otherwise provided in the Agreement, and (iii) that each of the Parties shall be
an express third-party beneficiary of this Provision for Transfer Agreement and
shall have the same recourse against the Transferee under the Agreement as such
Party would have had against the Transferor with respect to the Transferred
Claims.

Date Executed:             ,

 

 

Print name of Transferee

 

Name:

Title:

Address:                                                           
              

 

 

Attention:                                                           
              

Telephone:                                                           
              

Facsimile:                                                           
              

 

 

1 Capitalized terms used but not defined herein shall have the meanings given to
such terms elsewhere in the Agreement.



--------------------------------------------------------------------------------

Principal Amount Held

Claim Type

   Amount



--------------------------------------------------------------------------------

Schedule 1

Company Parties

1. AM/FM Broadcasting Licenses, LLC

2. AM/FM Broadcasting, Inc.

3. AM/FM Operating, Inc.

4. AM/FM Radio Licenses, LLC

5. AM/FM Texas Broadcasting, LP

6. AM/FM Texas Licenses, LLC

7. AM/FM Texas, LLC

8. Capstar Radio Operating Company

9. Capstar TX, LLC

10. CC Broadcast Holdings, Inc.

11. CC Finco Holdings, LLC

12. CC Licenses, LLC

13. Christal Radio Stations, Inc.

14. Cine Guarantors II, Inc.

15. Citicasters Co.

16. Citicasters Licenses, Inc.

17. Clear Channel Broadcasting Licenses, Inc.

18. Clear Channel Holdings, Inc.

19. Clear Channel Investments, Inc.

20. Clear Channel Metro, LLC

21. Clear Channel Mexico Holdings, Inc.

22. Clear Channel Real Estate, LLC

23. Critical Mass Media, Inc.

24. iHeartCommunications, Inc.

25. iHeartMedia + Entertainments, Inc.

26. iHeartMedia Capital I, LLC

27. iHeartMedia Capital II, LLC

28. iHeartMedia, Inc.

29. iHeartMedia Management Services, Inc.

30. iHM Identity, Inc.

31. Katz Communications, Inc.

32. Katz Media Group, Inc.

33. Katz Millennium Sales & Marketing, Inc.

34. Katz Net Radio Sales, Inc.

35. M Street Corporation

36. Premiere Networks, Inc.

37. Terrestrial RF Licensing, Inc.

38. TTWN Media Networks, LLC

39. TTWN Networks, LLC